As filed with the Securities and Exchange Commission on November 18 , 2010 Registration No. 333-170362 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GelTech Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 56-2600575 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 1460 Park Lane South, Suite 1 Jupiter, Florida 33458 (561) 427-6144 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Michael Cordani 1460 Park Lane South, Suite 1 Jupiter, Florida 33458 (561) 427-6144 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael D. Harris, Esq. Brian S. Bernstein, Esq. Harris Cramer LLP 3507 Kyoto Gardens Drive, Suite 320 Palm Beach Gardens, Florida 33410 (561) 478-7077 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box: þ If this Formis filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Formis a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Formis a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ The registrant hereby amends this registration statement on such date or date(s) as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission acting pursuant to said Section8(a) may determine. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission of which this prospectus is a part becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission of which this prospectus is a part becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated November 18 , 2010 GELTECH SOLUTIONS, INC. PROSPECTUS 2,500,000 Shares of Common Stock This prospectus relates to the sale of up to 2,500,000 shares of our common stock which may be offered by the selling shareholder, Lincoln Park Capital Fund, LLC.The shares of common stock being offered by the selling shareholder are outstanding or issuable pursuant to the Lincoln Park Purchase Agreement.See “The Lincoln Park Transaction” for a description of the Purchase Agreement.Also, please refer to “Selling Shareholder” beginning on page 44. Such registration does not mean that Lincoln Park will actually offer or sell any of these shares.We will not receive any proceeds from the sales of shares of our common stock by the selling shareholder however we may receive proceeds of up to $5 million under the Purchase Agreement. Our common stock trades on the Over-the-Counter Bulletin Board under the symbol “GLTC”.As of the last trading day before the date of this prospectus, the closing price of our common stock was $ 1.11 per share. The common stock offered in this prospectus involves a high degree of risk.See “Risk Factors” beginning on page4 of this prospectus to read about factors you should consider before buying shares of our common stock. The selling shareholder is an “underwriter” within the meaning of the Securities Act of 1933.The selling shareholder is offering these shares of common stock.The selling shareholder may sell all or a portion of these shares from time to time in market transactions through any market on which our common stock is then traded, in negotiated transactions or otherwise, and at prices and on terms that will be determined by the then prevailing market price or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale.The selling shareholder will receive all proceeds from the sale of the common stock.For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution.” Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2010 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 THE OFFERING 1 SUMMARY FINANCIAL DATA 3 RISK FACTORS 4 FORWARD-LOOKING STATEMENTS 13 USE OF PROCEEDS 13 CAPITALIZATION 14 MARKET FOR COMMON STOCK 14 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 BUSINESS 20 MANAGEMENT 32 EXECUTIVE COMPENSATION 35 PRINCIPAL SHAREHOLDERS 40 RELATED PERSON TRANSACTIONS 42 LINCOLN PARK TRANSACTION 43 SELLING SHAREHOLDER 46 DESCRIPTION OF SECURITIES 47 PLAN OF DISTRIBUTION 48 LEGAL MATTERS 50 EXPERTS 50 ADDITIONAL INFORMATION 50 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 You should rely only on information contained in this prospectus.We have not authorized anyone to provide you with information that is different from that contained in this prospectus.The selling shareholder is not offering to sell or seeking offers to buy shares of common stock in jurisdictions where offers and sales are not permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock.We are responsible for updating this prospectus to ensure that all material information is included and will update this prospectus to the extent required by law. i PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus.You should read the entire prospectus carefully including the section entitled “Risk Factors” before making an investment decision.GelTech Solutions, Inc., is referred to throughout this prospectus as “GelTech,” “we,” “our” or “us.” Our Company GelTech creates innovative, Earth-friendly, cost-effective products that help industry, agriculture, and the general public accomplish environmental and safety goals, such as water conservation and the protection of lives, homes, and property from fires. We are focusing on the sale of two products – FireIce® and Soil2O™ .FireIce® is a fire suppressant which is non-toxic and non-corrosive.FireIce® is a powder which is mixed with water and is used to fight residential and most commercial fires as well as wild fires.FireIce® can also be used to protect structures from spreading fires. We have sold FireIce® to local fire departments and are seeking to expand these sales.We are seeking federal approval to sell to federal and state governments for use in fighting wildfires on federal land and are engaged in discussions with potential commercial customers and international distributors.We have developed a Home Defense Unit whichwe launchedon October 15, 2010. Soil2O™ is used to alleviate the effects of droughts.With Soil2O™ , far less water is needed for agricultural and similar uses.We market two versions – granular and sprayable. Corporate Information We are a Delaware corporation.Our principal executive offices are located at 1460 Park Lane South, Suite 1, Jupiter, Florida 33458.Our phone number is (561) 427-6144 and our website can be found at www.geltechsolutions.com.The information on our website is not incorporated into this prospectus. THE OFFERING Common stock outstanding prior to the offering: 17,306,674 shares, including the 275,000 shares already issued to Lincoln Park Common stock offered by the selling shareholder: 2,500,000shares, including the 275,000 shares already issued to Lincoln Park Common stock outstanding immediately following the offering: 19,531,674 shares Use of proceeds: We will not receive any proceeds from the sale of the shares of common stock. Risk Factors: See “Risk Factors” beginning on page4of this prospectus for a discussion of factors you should carefully consider before deciding to invest in shares of our common stock. 1 The number of shares of common stock to be outstanding prior to and after this offering excludes: ● a total of2,348,008 shares of common stock issuable upon the exercise of outstanding stock options; ● a total of1,151,992 shares of common stock reserved for future issuance under our 2007 Equity Incentive Plan, or the Plan; and ● a total of 3,581,361 shares of common stock issuable upon the exercise of warrants. On September 1, 2010, we executed a Purchase Agreement and a Registration Rights Agreement with our selling shareholder, Lincoln Park Capital Fund, LLC, or Lincoln Park. Under the Purchase Agreement, we have the right to sell to Lincoln Park up to $4.8 million of our common stock (in addition to the $200,000 already sold) at our option as described below, provided that we will not sell more than $5,000,000 of our common stock to Lincoln Park.The original Purchase Agreement dated September 1, 2010 was amended as of October29, 2010 to make clear that Lincoln Park does not have the right to terminate thePurchase Agreementupon the occurrence of an event of default. Pursuant to the Registration Rights Agreement, we are filing this registration statement and prospectus with the Securities and Exchange Commission, or the SEC, covering the shares that have been issued or may be issued to Lincoln Park under the Purchase Agreement.We do not have the right to commence any sales of our shares to Lincoln Park (other than the initial purchase discussed below) until the SEC has declared effective this registration statement of which this prospectus is a part of.Thereafter, over approximately 30 months, we have the right to direct Lincoln Park to purchase up to $4.8 million of our common stock in amounts of up to $500,000 as often as every two business days under certain conditions.The purchase price of the shares will be based on the market prices of our shares immediately prior to the time of sale as computed under the Purchase Agreement without any fixed discount.We may, at any time, and in our sole discretion, terminate the Purchase Agreement without fee, penalty or cost upon notice to Lincoln Park. Upon signing the Purchase Agreement, Lincoln Park invested $200,000 in GelTech (as an initial purchase under the Purchase Agreement) and received 200,000 shares of our common stock together with warrants, not included in this offering,to purchase an equivalent number of shares at an exercise price of $1.25 per share.Also, we issued 75,000 shares of our common stock to Lincoln Park as a commitment fee for entering into the Purchase Agreement, and in addition we may issue up to an additional 225,000 shares pro rata if and when we sell additional shares to Lincoln Park under the Purchase Agreement. Under each of the Purchase Agreement and the Registration Rights Agreement, we are required to register: (1) 275,000 shares which have already been issued, (2) an additional 225,000 shares which we are required to issue pro rata in the future as a commitment fee if and when we sell shares to Lincoln Park under the Purchase Agreement, (3) 4,800,000 shares which we may sell to Lincoln Park after this registration statement is declared effective and (4) 200,000 shares issuable upon exercise of warrants at $1.25 per share by Lincoln Park. Although the Purchase Agreement provides that we may sell up to $5,000,000 of our common stock to Lincoln Park, we are only registering 2,200,000 shares to be purchased thereunder, which may or may not cover all such shares purchased by Lincoln Park under the Purchase Agreement, depending on the purchase price per share. Of the 2,500,000 shares offered under this prospectus: · 275,000 shares have already been issued · an additional 225,000 shares which we are required to issue proportionally in the future, as a commitment fee, if and when we sell additional shares to Lincoln Park under the Purchase Agreement, and · up to an additional 2,000,000 shares we may sell to Lincoln Park. As of November 17 , 2010, we had 17,306,674 shares outstanding (which includes the 275,000 shares already issued to Lincoln Park under the Purchase Agreement) of which 7,997,050 shares were held by non-affiliates.If all of the 2,500,000 shares offered by Lincoln Park were issued and outstanding as of the date hereof, such shares would represent 12.8% of the total common stock outstanding or 24.5% of the non-affiliates shares outstanding, as adjusted, as of the date hereof.The number of shares ultimately offered for sale by Lincoln Park is dependent upon the number of shares that we sell to Lincoln Park under the Purchase Agreement. 2 SUMMARY FINANCIAL DATA The following summary of our financial data should be read in conjunction with, and is qualified in its entirety by reference to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements, appearing elsewhere in this prospectus. Statements of Operations Data Three MonthsEnded September 30, (Unaudited) Three Months Ended September30, 2009 (Unaudited) Year Ended June 30, 2010 Year Ended June 30, 2009 Revenue $ 28,557 $ 287,554 $ 566,240 $ 334,364 Gross profit $ 19,893 $ 196,348 $ 379,757 $ 205,628 Net loss $ (997,147 ) $ (657,321 ) $ (3,536,884 ) $ (2,848,284 ) Net loss per share – basic and diluted $ (0.06 ) $ (0.05 ) $ (0.24 ) $ (0.21 ) Weighted average common shares (basic and diluted) 16,672,024 13,858,986 15,018,756 13,572,287 Balance Sheet Data September 30, (Unaudited) September 30, 2009 (Unaudited) June 30, 2010 June 30, 2009 Cash and cash equivalents $ 189,763 $ 129,576 $ 625,796 $ 245,381 Working capital (deficit) $ (1,862,726 ) $ (1,760,633 ) $ (1,687,547 ) $ (1,199,531 ) Total assets $ 1,001,912 $ 917,280 $ 1,465,098 $ 892,147 Total current liabilities $ 2,635,193 $ 2,379,811 $ 2,579,514 $ 1,721,591 Accumulated deficit $ (10,640,333 ) $ (6,763,623 ) $ (9,643,186 ) $ (6,106,302 ) Total shareholders’ equity (deficit) $ (1,633,281 ) $ (1,462,531 ) $ (1,114,416 ) $ (829,444 ) 3 Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors before deciding whether to invest in GelTech.If any of the events discussed in the risk factors below occur, our business, consolidated financial condition, results of operations or prospects could be materially and adversely affected.In such case, the value and marketability of the common stock could decline. Risk Factors Relating to Our Company Our ability to continue as a going concern is in doubt absent obtaining adequate new debt or equity financing and achieving sufficient sales levels. We incurred net losses of approximately $1.0 million for the three months ended September 30, 2010 and $3.5 million in fiscal 2010.We anticipate these losses will continue for the foreseeable future.We have a significant working capital deficiency, and have not reached a profitable level of operations, all of which raise substantial doubt about our ability to continue as a going concern.Our continued existence is dependent upon our achieving sufficient sales levels of our products including FireIce® and Soil2O™ and obtaining adequate financing.Unless we can begin to generate material revenue, we may not be able to remain in business.We cannot assure you that we will raise enough money or generate sufficient sales to meet our future working capital needs. If we do not raise additional debt or equity capital, we may not be able to pay all of our indebtedness. At September 30, 2010, we had a working capital deficit of approximately $1.9 million.Additionally, as of the date of this prospectus, we have borrowed approximately $2,458,000 under a line of credit from our largest shareholder.This line of credit must be repaid by May2011; however, the line of credit requires GelTech to pay the outstanding principal balance prior to its due date during which GelTech is not permitted to borrow any sums for a period of 30 consecutive days.Thus, we will need to raise additional debt or equity capital or again extend this loan as we did initially. In September 2010, we signed a Purchase Agreement with Lincoln Park.We may direct Lincoln Park to purchase up to an additional $4,800,000 shares of our common stock under our Agreement over a 30-month period assuming an effective registration statement. The extent we rely on Lincoln Park as a source of funding will depend on a number of factors including, the prevailing market price of our common stock and volume of trading and the extent to which we are able to secure working capital from other sources, such as through the sale of our products. If obtaining sufficient funding from Lincoln Park does not occur or is prohibitively dilutive and if we are unable to sell enough of our products, we will need to secure another source of funding in order to satisfy our working capital needs.Should the financing we require to sustain our working capital needs be unavailable or prohibitively expensive when we require it, the consequences could be a material adverse effect on our business, operating results, financial condition and prospects. If we do not raise the necessary working capital, we may not be able to repay this line of credit and will not be able to remain operational. 4 If we cannot sell a sufficient volume of our products, we will not remain operational. To date, our sales have been limited as we have focused our attention on building a sales team and distribution channels as well as obtaining the necessary certifications for FireIce®.We only commenced our sales of FireIce® in the fourth quarter of fiscal 2008 and our sales of FireIce® and Soil2O™ have not been material.We need to be listed, and have applied for listing, on the Forest Service’s QPL in order to sell directly to governments, which are responsible for combating wildfires.If we cannot achieve sufficient sales levels, we will not be able to remain operational.Thus, we will need to raise additional debt or equity capital or again extend this loan as we did initially. Because of the continuing decline in the economy in the United States and overseas, the substantial reduction in available credit and the decline in our stock price, we have been hampered in our ability to raise the necessary working capital.If we do not raise the necessary working capital, we may not be able to repay our line of credit. Because we have not generated material sales of FireIce® since it was launched over two years ago, there can be no assurances it will be accepted by potential customers. We launched FireIce® over two years ago and have not generated material sales.There are multiple factors, which may prevent us from successfully commercializing FireIce®, our fire suppression gel: ● A potential long-term market for FireIce® is to combat forest fires.However, any such use would require the appropriate government approval, including the Forest Service.We cannot assure you that we will be able to gain the necessary approvals for such a use, although we expect that we will receive federal approval in early 2011. ● We need to convince potential customers that FireIce® is superior to and less costly than competitive products. ● We face competition from larger and established companies. We have a limited operating history on which to evaluate our potential for future success and to determine if we will be able to execute our business plan.Therefore, it is difficult to evaluate our future prospects and the risk of success or failure of our business. We were formed in 2006.While we have conducted development and sales and marketing activities, we have not generated material revenue to date.You must consider our business and prospects in light of the risks and difficulties we will encounter as an early-stage company.These risks include: ● our ability to effectively and efficiently market and distribute our products, ● our ability to obtain market acceptance of our current products and future products that may be developed by us, and ● our ability to sell our products at competitive prices which exceed our per unit costs. We may not be able to address these risks and difficulties, which could materially and adversely affect our revenue, operating results and our ability to continue to operate our business. 5 Because GelTech has not yet generated material revenue to date, it may never result in the generation of material revenue or profitability. Since our incorporation in 2006, our goal has been to generate revenue from the sale and development of our products including FireIce® and Soil2O™.Our marketing of these products is subject to a number of risks, including: ● Although we have a pending U.S. patent application for the sprayable form of Soil2O™, we have no patent protection for the granular form and there are many products on the market which are advertised as performing similar functions to Soil2O™ granular; ● If the pending patent application is not granted for the sprayable form of Soil2O™, we will face direct competition, which can erode any market share we may achieve and create pricing pressure; ● We need to obtain QPL listing for FireIce® from the Forest Service so that we are eligible to sell FireIce® to combat wildfires; and ● In seeking to sell FireIce® to government agencies, we will encounter typical risks such as a reluctance to change, the impact of the recession on local government budgets and competition. We cannot assure you that our marketing efforts will result in material sales or that if it does results in material sales, that such sales will necessarily translate into profitability. Our growth strategy reflected in our business plan may not be achievable or may not result in profitability. We may not be able to implement our growth strategy reflected in our business plan rapidly enough for us to achieve profitability.Our growth strategy is dependent on a number of factors, including market acceptance of our fire suppression gel and our moisture preservation product and the acceptance by the public of the concept of hurricane suppression.We cannot assure you that our potential market will purchase our products or that those parties will purchase our products at the costs and on the terms assumed in our business plan. Among other things, implementation of our growth strategy would be adversely affected if: ● we are not able to attract sufficient customers to the products we offer in light of the price and other terms required in order for us to attain the level of profitability that will enable us to continue to pursue our growth strategy; ● adequate penetration of new markets at reasonable cost becomes impossible limiting the future demand for our products below the level assumed by our business plan; ● we were forced to significantly adapt our business plan to meet changes in our markets; and ● for any reason, we are not able to attract, integrate, retain and motivate qualified personnel. 6 If we cannot manage our growth effectively, we may not become profitable. Businesses, which grow rapidly often, have difficulty managing their growth.If we grow as rapidly as we anticipate, we will need to expand our management by recruiting and employing experienced executives and key employees capable of providing the necessary support.We cannot assure you that our management will be able to manage our growth effectively or successfully.Our failure to meet these challenges could cause us to lose money, and your investment could be lost. Among other things, implementation of our growth strategy would be adversely affected if we were not able to attract sufficient customers to the products and services we offer or plan to offer in light of the price and other terms required in order for us to attain the necessary profitability. We may not be able to maintain and expand our business if we are not able to retain, hire and integrate key management and operating personnel. Our success depends in large part on the continued services and efforts of key management personnel.Competition for such employees is intense and the process of locating key personnel with the combination of skills and attributes required to execute our business strategies may be lengthy.The loss of key personnel could have a material adverse impact on our ability to execute our business objectives.We do not have any life insurance on the lives of any of our executive officers. We could face potential difficulties in locating sufficient manufacturing sources if our products gain widespread commercial acceptance. We have used third parties to manufacture our products on a limited basis.If we are unable to produce our products in sufficient quantities at an acceptable cost, we may lose customers and our business could be harmed.Our ability to expand production could also be hindered by the availability of materials used to manufacture our products or the availability of qualified personnel.These difficulties could result in reduced quality of our products or reduced sales, which could damage our industry reputation and hurt our profitability. Although we began marketing of Soil2O™ in 2007, we have not achieved material sales. Although we began marketing and selling Soil2O™ as a product providing a solution to golf courses facing drought conditions in 2007, we have not generated material sales.Initially, we entered into an exclusive distribution agreement with a third party for the States of Florida and Arizona.We have terminated the exclusive nature of that agreement because of limited sales.We may not be able to sell Soil2O™ in volumes and at prices, which will be profitable to us. We have to expand our sales and distribution efforts to other states. Additionally, we must recruit distributors for agricultural usage of Soil2O™.If we cannot expand our sales and distribution network, our future sales of Soil2O™ will be limited since our sales efforts have been aimed primarily at the agriculture industry in the Southeastern U.S. Because we do not have a patent on Soil2O™ or its uses, if our competitors are able to reverse engineer our product, our ability to compete effectively may be harmed. Currently, there are numerous companies that advertise moisture preservation products that appear similar to Soil2O™.Because we lack any patent protection on Soil2O™ itself and have only a pending patent for the sprayable form, there is a substantial risk that one of these competitors could determine how to make the granular form of Soil2O™ and market it under their own brand name; thereby adversely affecting our ability to compete successfully. A change in environmental regulations may adversely affect the use of FireIce® and Soil2O™ and may hinder our ability to generate revenue from this line of business. While we believe that FireIce® and Soil2O™ are environmentally friendly, we may become subject to varying environmental regulations that could adversely affect the use of it.If we do become subject to environmental regulations, the use of FireIce® and Soil2O™ may be limited as compared to other technologies which may be less expensive or more efficient. 7 Because WeatherTech Innovations®, our hurricane suppression project, involves weather modification, there can be no assurances that we will ever be able to deploy it on a large scale. The hurricane suppression project is still at an experimental stage.It is subject to a number of risk factors which may prevent us from deploying it on a large scale: ● Though it has been tested on a thunderstorm, it has not been tested on a hurricane and we cannot assure you that our product will work to suppress the intensity of a hurricane.If our test results and demonstrations do not clearly convey the potential to assist in slowing the strength of a hurricane, then we may not be able to successfully commercialize all or part of the technology, which could in turn have a material adverse effect on our future prospects. ● We estimate that it will cost $3,000,000 to $5,000,000 to start the computer storm modeling and initiate the environmental impact studies.We expect the total costs will range from $50,000,000 to $100,000,000 over four years to perform live testing on incoming storms and to fully evaluate the results including continual computer and radar modeling along with the environmental effects.While we intend to seek government grants or corporate contributions, we may be unsuccessful in raising these funds especially in light of the resistance the current administration has shown to proposed legislation supporting weather modification research and growing political reluctance to increase the federal deficit.If we are unsuccessful in raising these funds in the time scale required, we will not be able to test this technology. ● We are subject to budgetary restraints from both the federal government and large corporations and insurance companies which may impede our ability to obtain the necessary funding. ● Even if we raise the necessary capital, we may not successfully test the hurricane suppression project. ● In 1979, the U.S. became a party to an international treaty banning the use of weather modification for hostile purposes.While modification for peaceful purposes is allowed, there is some question about whether even well-intentioned programs could be considered hostile.Therefore, geopolitical considerations may make it difficult for us to deploy the hurricane suppression project on a large scale. ● Because of the numerous attempts at weather control that have been made over the past several hundred years, we may have trouble convincing potential investors that hurricane suppression and weather modification in general is something that can credibly be achieved.If we are not able to convince potential investors of the credibility of our technology, we may be unsuccessful in proving the suppression project as viable and not receive any revenue from its sale. ● Our product is a type of polymer that will be dispersed via aircrafts into the outer bank of a hurricane.While we believe that our polymer is inert and non-toxic, the dispersal over large areas may make us subject to environmental regulations that could hamper our ability to deploy our product.In addition if it is perceived that our granules pose a threat to the environment, we may become exposed to expensive environmental litigation.Both of these situations could hamper our ability to generate profits. FireIce® and Soil2O™ face substantial competition in the fire suppression and moisture preservation markets, respectively, and there is no guarantee potential customers will select our products over those of our competitors. We face multiple competitors in the fire suppression and moisture preservation markets. In the fire suppression field we compete against at least one well-established, publicly-traded company as well as several independently owned businesses. In the moisture preservation areas, we face competition from numerous independently owned businesses that have competing and in some case very similar products.In addition, companies may be developing or may, in the future, engage in the development of products and/or technologies competitive with our products.We expect that technological developments will occur and that competition is likely to intensify as new technologies are employed. 8 Many of our competitors are capable of developing or have developed and are capable of continuing to develop products based on similar or other technology, which are or may be competitive with our products and technologies.At least one of our competitors in the fire suppression business has substantially greater financial and other resources, research and development capabilities and more experience in obtaining regulatory approvals, manufacturing and marketing than we do.Because our competitors in the moisture preservation markets are private companies, we are unable to determine the amount of financial and other resources they have available.However, some of these companies appear to have had much greater marketing experience than we have.Potential customers may prefer the pricing terms or service offered by competitors.Furthermore, competitors may have an advantage as a result of having existing business relationships with potential customers. Because we are seeking to enter into contracts with federal and state governments, we will be subject to a number of risks, which could adversely affect our business. We are seeking to sell our products, including FireIce®, to federal and state governments.In selling to the government, we will be subject to a number of significant risks including: ● State, local and federal budget deficits; ● We may require approvals as with the QPL, which require extensive periods of delay.The lack of governmental funding can lengthen the delay; ● We may not be successful in selling our products to the government, although we will incur material costs as part of our sales efforts; ● Government contracts often contain unfavorable termination provisions; and ● We may be subject to audit and modification of agreements by the government in its sole discretion, which subjects us to additional risks. The government can unilaterally: ● suspend or prevent us for a set period of time from receiving new contracts or extending existing contracts based on violations or suspected violations of laws or regulations; ● terminate our existing contracts; ● reduce the scope and value of our existing contracts; ● audit and object to our contract-related costs and fees; and ● change certain terms and conditions in our contracts. Further, as part of any audit or review, the government may review the adequacy of, and our compliance with, our internal control systems and policies, including those relating to our purchasing, property, compensation and/or management information systems.In addition, if an audit or review uncovers any improper or illegal activity, we may be subject to civil and criminal penalties and administrative sanctions, including termination of our contracts, forfeiture of profits, suspension of payments, fines and suspension or prohibition from doing business with the government or any of its agencies.We could also suffer serious harm to our reputation if allegations of impropriety were made against us. 9 Even if we are able to successfully enter into contracts to supply federal and state governments with our products, there can be no assurances these contracts will be profitable. The process of obtaining government contracts is lengthy and uncertain, and we must compete for each contract.Similar to large corporations, government employees resist change and taking risks.This can make it more difficult to obtain government contracts.Moreover, the award of one government contract does not necessarily secure the award of future contracts.Governments are subject to budgetary restrictions, which may limit their ability to buy our products.These budgetary restrictions have been magnified by the current recession, which has resulted in material decreases in tax receipts.Even if we are able to enter into a contract with a government, there is no guarantee we will be able to do so on terms, which will be profitable to us. If we are unable to protect our proprietary technology, our business could be harmed. Our intellectual property including patents is our key asset.We currently expect to commercialize one U.S. patent and five patent pendings.Competitors may be able to design around our patents and compete effectively with us.The cost to prosecute infringements of our intellectual property or the cost to defend our products against patent infringement or other intellectual property litigation by others could be substantial.We cannot assure you that: ● pending and future patent applications will result in issued patents, ● patents licensed by us will not be challenged by competitors, ● the patents will be found to be valid or sufficiently broad to protect our technology or provide us with a competitive advantage, ● if we are sued for patent infringement, we can raise the necessary capital to defend our patents, and ● we will be successful in defending against future patent infringement claims asserted against our products. If the patent reform legislation is enacted into law, it could make challenges to our patents easier, may increase the likelihood that we will be sued or our patents challenged at the United States Patent and Trademark Office, subject us to extraordinary legal expenses and risk a ruling that one or more of our patents are invalid. There is currently pending in the U.S. Congress legislation referred to as the Patent Reform Act of 2007 and a slightly different version known as the Patent Reform Act of 2009.While the 2007 Act passed in the House of Representatives, it is uncertain whether it will be passed into law and whether or how it will be amended.Proponents argue it will reduce the explosive litigation costs and patent infringement judgments while enhancing innovation.However, we believe it will make it easier to challenge patents, may increase the likelihood our patents will be challenged in court or administratively at the United States Patent and Trademark Office, could result in extraordinary legal fees defending our patents and could result in one or more of our patents being ruled invalid.This would result in a material adverse effect upon our future operating results and financial condition, including increasing competition. 10 Risks Related to Our Common Stock Because the market for our common stock is limited, persons who purchase our common stock may not be able to resell their shares at or above the purchase price paid by them. Our common stock trades on the OTC Bulletin Board, or the Bulletin Board, which is not a liquid market.There is currently only a limited public market for our common stock.We cannot assure you that an active public market for our common stock will develop or be sustained in the future. If an active market for our common stock does not develop or is not sustained, the price may decline. Because we are subject to the “penny stock” rules, brokers cannot generally solicit the purchase of our common stock which adversely affects its liquidity and market price. The SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions.The market price of our common stock on the Bulletin Board has been substantially less than $5.00 per share and therefore we are currently considered a “penny stock” according to SEC rules.This designation requires any broker-dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities.These rules limit the ability of broker-dealers to solicit purchases of our common stock and therefore reduce the liquidity of the public market for our shares. Due to factors beyond our control, our stock price may be volatile. Any of the following factors could affect the market price of our common stock: ● Sales by Lincoln Park, ● our failure to generate revenue, ● our failure to achieve and maintain profitability, ● short selling activities, ● the sale of a large amount of common stock by our shareholders including those who invested prior to commencement of trading, ● actual or anticipated variations in our quarterly results of operations, ● announcements by us or our competitors of significant contracts, new products, acquisitions, commercial relationships, joint ventures or capital commitments, ● the loss of major customers or product or component suppliers, ● the loss of significant business relationships, ● our failure to meet financial analysts’ performance expectations, ● changes in earnings estimates and recommendations by financial analysts, or ● changes in market valuations of similar companies. In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been instituted.A securities class action suit against us could result in substantial costs and divert our management’s time and attention, which would otherwise be used to benefit our business. 11 Because the majority of our outstanding shares are freely tradable, sales of these shares could cause the market price of our common stock to drop significantly, even if our business is performing well. As of the date of this prospectus, we had outstanding 17,306,674 shares of common stock, of which our principal shareholder owns 5,664,503 shares and directors and executive officers own1,969,043 shares, which are subject to the limitations of Rule 144 under the Securities Act of 1933.All of the remaining outstanding shares are freely tradable, except for approximately 769,000 shares, which were issued less than six months prior to the date of this prospectus. In general, Rule144 provides that any non-affiliate of GelTech, who has held restricted common stock for at least six-months, is entitled to sell their restricted stock freely, provided that GelTech stays current in its SEC filings.After one year, a non-affiliate may sell without any restrictions. An affiliate of GelTech may sell after six months with the following restrictions: (i) GelTech is current in its filings, (ii) certain manner of sale provisions, (iii) filing of Form144, and (iv) volume limitations limiting the sale of shares within any three-month period to a number of shares that does not exceed 1% of the total number of outstanding shares.A person who has ceased to be an affiliate at least three months immediately preceding the sale and who has owned such shares of common stock for at least one year is entitled to sell the shares under Rule144 without regard to any of the limitations described above. The sale of our common stock to Lincoln Park may cause dilution and the sale of the shares by Lincoln Park could cause the price of our common stock to decline. In connection with entering into the Purchase Agreement, we authorized the sale or issuance to Lincoln Park of up to 5,500,000 shares of our common stock.The number of shares ultimately offered for sale by Lincoln Park is dependent upon the number of shares purchased by Lincoln Park under the Purchase Agreement.The purchase price for the common stock to be sold to Lincoln Park pursuant to the Purchase Agreement will fluctuate based on the price of our common stock.It is anticipated that shares registered in connection with the Purchase Agreement will be sold over a period of up to 30 months.Depending upon market liquidity at the time, a sale of shares by Lincoln Park at any given time could cause the trading price of our common stock to decline.After it has acquired such shares, Lincoln Park may sell all, some or none of such shares.Therefore, sales to Lincoln Park by us under the Purchase Agreement may result in substantial dilution to the interests of other holders of our common stock.The sale of a substantial number of shares of our common stock, or anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales.However, we have the right to control the timing and amount of any sales of our shares to Lincoln Park. An investment in GelTech may be diluted in the future as a result of the issuance of additional securities or the exercise of options or warrants. In order to raise additional capital to fund our strategic plan, we may issue additional shares of common stock or securities convertible, exchangeable or exercisable into common stock from time to time, which could result in substantial dilution to any person who purchases our common stock.Because we have a negative net tangible book value, purchasers will suffer substantial dilution.We cannot assure you that we will be successful in raising funds from the sale of common stock or other equity securities. In the future, we may issue preferred stock without the approval of our shareholders, which could make it more difficult for a third party to acquire us and could depress our stock price. Our Board may issue, without a vote of our shareholders, one or more series of preferred stock that have more than one vote per share.This could permit our board of directors to issue preferred stock to investors who support us and our management and permit our management to retain control of our business.Additionally, issuance of preferred stock could block an acquisition resulting in both a drop in our stock price and a decline in interest of our common stock. Since we intend to retain any earnings for development of our business for the foreseeable future, you will likely not receive any dividends for the foreseeable future. We have not and do not intend to pay any dividends in the foreseeable future, as we intend to retain any earnings for development and expansion of our business operations.As a result, you will not receive any dividends on your investment for an indefinite period of time. 12 FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements including: ● anticipated listing on the QPL, ● our future liquidity, ● opportunities for our products in international markets, ● anticipated future marketing and sales of our products, ● anticipated approvals to distribute FireIce® in China and South America, ● our belief regarding the potential need for our SkinArmor™ product, ● expectations regarding the usage of Soil2O™ and opportunities for Soil2O™ resulting from water scarcity, ● our belief of the effect that ours polymer would have on a hurricane, and ● expectations regarding patents pending that we expect to market. All statements other than statements of historical facts contained in this prospectus, including statements regarding our future financial position, liquidity, business strategy and plans and objectives of management for future operations, are forward-looking statements.The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “could,” “target,” “potential,” “is likely,” “will,” “expect” and similar expressions, as they relate to us, are intended to identify forward-looking statements.We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs.These forward-looking statements are subject to a number of risks, uncertainties and assumptions described in “Risk Factors” elsewhere in this prospectus. Other sections of this prospectus may include additional factors which could adversely affect our business and financial performance.New risk factors emerge from time to time and it is not possible for us to predict all such risk factors, nor can we assess the impact of all such risk factors on our business or the extent to which any risk factor, or combination of risk factors, may cause actual results to differ materially from those contained in any forward-looking statements. USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by Lincoln Park.We will not receive any proceeds upon the sale of shares by Lincoln Park, the selling shareholder.However, we may receive proceeds up to $5.0 million under the Purchase Agreement with Lincoln Park.The initial $2,600,000 of proceeds we receive from Lincoln Park under the Purchase Agreement will be used for working capital and general corporate purposes.We expect to use the balance of any proceedsto pay our line of credit. 13 CAPITALIZATION The following table sets forth our capitalization as of September 30, 2010.The table should be read in conjunction with the financial statements and related notes included elsewhere in this prospectus: Asof September 30,2010 Shareholders’ equity: Common stock, $0.001 par value; $ 17,006 Additional paid-in capital 8,990,046 Accumulated deficit (10,640,333 ) Total shareholders’ equity (deficit) $ (1,633,281 ) MARKET FOR COMMON STOCK Our common stock is quoted on the Bulletin Board under the symbol “GLTC”.Our common stock last traded at $ 1.11 on November 17 , 2010. The following table provides the high and low bid price information for our common stock for each quarterly period within the two most recent fiscal years as reported by the Bulletin Board.The quotation reflects inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Quarter Ended High Low September 30, 2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ December 31, 2009 $ $ September 30, 2009 $ $ June30, 2009 $ $ March31, 2009 $ $ December31, 2008 $ $ September30, 2008 $ $ There are approximately 280 holders of record of our common stock.We believe that additional beneficial owners of our common stock hold shares in street name. Dividend Policy We have not paid cash dividends on our common stock and do not plan to pay such dividends in the foreseeable future.Our Board of Directors, or the Board, will determine our future dividend policy on the basis of many factors, including results of operations, capital requirements, and general business conditions. Dividends, under Delaware General Corporation Law, may only be paid from our net profits or surplus. To date, we have not had a fiscal year with net profits and do not have surplus. 14 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with our consolidated financial statements and related notes appearing elsewhere in this prospectus. In addition to historical information, this discussion and analysis contains forward-looking statements that involve risks, uncertainties, and assumptions. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including but not limited to those set forth under “Risk Factors” in this prospectus. Overview We are a Company which markets three products: (1) FireIce®, a water soluble fire retardant used to protect firefighters, structures and wildlands; (2) Soil2O™, a product which reduces the use of water and is primarily marketed to golf courses and the agriculture market; and (3) SkinArmor™, an innovative new fire retardant skin ointment being developed that can be used to assist in protecting exposed skin from the effects of fire. Our financial statements have been prepared on a going concern basis, and we need to generate sufficient material revenues to support the ongoing business of the Company. RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2, 2009. Sales For the three months ended September 30, 2010, we had sales of $28,557 as compared to sales of $287,554 for the three months ended September 30, 2009, a decrease of $258,997.The decrease in sales resulted from one major sale of FireIce® amounting to $208,500 during the three months ended September 30, 2009, plus lower sales of Soil2O™.Sales of product during the quarter consisted of $451 for Soil2O™ and $28,106 for FireIce® and related products. Cost of Goods Sold Cost of goods sold was $8,664 for the three months ended September 30, 2010 as compared to a cost of goods sold of $91,206 for the three months ended September 30, 2009.The decrease was the direct result of the decrease in sales. Selling, General and Administrative Expenses S,G&A expenses were $881,210 for the three months ended September 30, 2010 as compared to $738,679 for the three months ended September 30, 2009. The increase in 2010 expenses resulted fromincreases in option expense of $36,000 due to the addition of new directors and for recurring annual grants, professional fees of $71,000 in connection with the filing of a registration statement in connection with the Lincoln Park purchase agreement and new patent filings in connection with the Home Safety Unit, investor relations costs of $80,000, sales and marketing costs of 19,000 and travel of $14,000 which were partially offset by a decrease in commissions of $71,000, resulting from lower sales and a decrease in salaries and employee benefits of $14,000. 15 Research and Development Expenses R&D expenses were $35,538 for the three months ended September 30, 2010 as compared to $3,766 for the three months ended September 30, 2009. The increase relates to testing of specific applications of FireIce® for use by a potential customer in the public utilities industry. Loss from Operations Loss from operations was $896,900 for the three months ended September 30, 2010 as compared to $546,097 for the three months ended September 30, 2009. The increase resulted from the higher operating expenses and lower sales as previously discussed. Interest Income Interest income was $1,274 for the three months ended September 30, 2010 as compared to $12 for the three months ended September 30, 2009 primarily due to higher cash balances resulting from the private placement transactions in the quarter. Interest Expense Interest expense was $101,521 for the three months ended September 30, 2010 as compared to $111,236 for the three months ended September 30, 2009. The decrease resulted from the lower value of the stock and warrants granted in 2010 to extend the line of credit as compared to the stock and warrants granted in 2009 to originate the line of credit.Amortization of these costs was $69,505 for the three months ended September 30, 2010 as compared to $86,250 for the three months ended September 30, 2009. Net Loss Net loss was $997,147 for the three months ended September 30, 2010 as compared to $657,321 for the three months ended September 30, 2009. The higher net loss resulted from the higher operating expenses, interest expense, and lower sales. Net loss per common share was $0.06 for the three months ended September 30, 2010 as compared to $0.05 for the three months ended September 30, 2009. The weighted average number of share outstanding for the three months ended September 30, 2010 and 2009 were 16,672,024 and 13,858, 986, respectively. FOR THE FISCAL YEAR ENDED JUNE 30, 2, 2009 Revenue For the fiscal year ended June 30, 2010, we had revenue of $566,240 as compared to revenue of $334,364 for the fiscal year ended June 30, 2009.Revenue during the fiscal year ended June 30, 2010 consisted of sales of FireIce® and Soil2O™ amounting to approximately $498,000 and $68,000, respectively.Revenue during the fiscal year ended 2009 consisted of sales of FireIce® and Soil2O™ amounting to approximately $169,000 and $165,000, respectively. Cost of Goods Sold For the fiscal year ended June 30, 2010, our costs of goods sold were $186,483 as compared to $128,736 for the fiscal year ended June 30, 2009. The change is consistent with the increase in sales. 16 Selling, General and Administrative Expenses Selling, general and administrative expenses were $3,392,456 for the fiscal year ended June 30, 2010 as compared to $2,829,850 for the fiscal year ended June 30, 2009. The increase in these expenses reflect primarily an increase in salaries of $63,000 which resulted from a moderate increase in staffing levels as we continued to actively market our products; an increase in insurance of $55,000; an increase in sales and marketing expenses of $154,000 as we continued to build the brands of both FireIce® andSoil2O™; an increase in non-cash compensation expense of $88,000 resulting from options granted to directors: an increase in professional fees of $53,000 relating to the private placements completed during the year and an increase in investor relations costs of $149,000 resulting from our fund raising efforts during the year. Research and Development Costs Research and development costs for the fiscal year ended June 30, 2010 were $19,541 as compared to $125,996 during the fiscal year ended June 30, 2009. The higher amount in fiscal 2009 related to the initial filing fee for the product approval process of the Forest Service for FireIce®. Other Income (Expense) Net other expense for the fiscal year ended June 30, 2010 was $504,644 as compared to $98,066 for the fiscal year ended June 30, 2009.The increase in net other expense resulted from the increase in interest expense from $80,441 for the year ended June 30, 2009 to $458,179 for the year ended June 30, 2010 which was due to the higher average balance of our line of credit and the amortization of the cash and stock given to the guarantor on the line of credit.In addition,we accrued $55,000 as of June 30, 2010 for a legal settlement we reached in September 2010. Net Loss For the fiscal year ended June30, 2010 our net loss was $3,536,884 as compared to $2,848,284 for the fiscal year ended June 30, 2009.The increase in the net loss was the result of higher total operating expenses of $456,151 which were partially offset by the increase in gross profit of $174,000 due to the increase in revenues and an increase in net other expense of $406,518 as described above.Net loss per common share was $0.24 for the fiscal year ended June 30, 2010 as compared to a net loss per common share of $0.21 for the fiscal year ended June 30, 2009.The weighted average number of shares outstanding was 15,018,756 and 13,572,287 for the fiscal years ended June 30, 2010 and 2009, respectively. LIQUIDITY AND CAPITAL RESOURCES For the three months ended September 30, 2010, we used net cash of $778,881 in operating activities as compared to $714,714 for the three months ended September 30, 2009.The increase in cash used from operations was primarily the result of an increase in the net loss of $339,826 for the reasons identified above which were partially offset by an increase in stock option compensation expense of $36,000 and an increase in the amortization of prepaid consulting of $69,426.In addition, accounts payable increased $135,865 during the three months ended September 30, 2010 and accrued expenses declined $76,806. Cash flows used in investing activities for the three months ended September 30, 2010 amounted to $1,771 and related to purchases of computer equipment for the corporate office.Cash flows used by investing activities for the three months ended September 30, 2009 amounted to $938 and consisted of the purchases of furniture, fixtures and equipment. 17 Cash flows from financing activities for the three months ended September 30, 2010 were $344,619 as compared to $599,847 for the three months ended September 30, 2009.During the three months ended September 30, 2010, we received $352,000 from the sale of common stock and warrants in private placements, net of commissions paid. These proceeds were used for working capital and to repay $7,381 of insurance premium financing.During the three months ended September 30, 2009, we received proceeds of $625,000 from a line of credit agreement with our largest shareholder.We used the proceeds in fiscal 2009 for working capital and to repay $25,153 of insurance finance contracts. For the fiscal year ended June 30, 2010, we used net cash of $2,568,345 in operating activities as compared to $2,433,151 for the fiscal year ended June 30, 2009.The increase in cash used from operations was primarily the result of an increase in the net loss of $638,600 for the reasons identified above which were partially offset by an increase in stock option compensation expense of $39,734 and an increase in the amortization of debt issue costs of $310,668.In addition, we made cash payments for debt issue costs and to reduce accounts payable and accounts payable related parties. Cash flows used in investing activities for the fiscal year ended June 30, 2010 amounted to $7,563 and related to purchases of computer equipment for the corporate office.Cash flows provided by investing activities for the fiscal year ended June 30, 2009 amounted to $743,929 and consisted of the proceeds from the sale of short term marketable debt securities of $750,000 which were offset by purchases of furniture, fixtures and equipment of $6,071. Cash flows from financing activities for the fiscal year ended June 30, 2010 were $2,956,323 as compared to $1,704,545 for the fiscal year ended June 30, 2009.During the fiscal year ended June 30, 2010, we received $2,090,000 from the sale of common stock and warrants in private placements, net of commissions paid, received $908,156 from advances on our line of credit (See the Section entitled “Related Person Transactions” found elsewhere herein for a description of this line of credit) and received $58,350 from the exercise of stock options for cash.These proceeds were used for working capital and to repay $32,028 of insurance premium financing.During the fiscal year ended June 30, 2009, we received net proceeds from the sale of our stock amounting to $178,750.In addition, we received $1,550,000 proceeds from a line of credit agreement with our largest shareholder.We used the proceeds in fiscal 2009 to repay $24,205 of insurance finance contracts.As of the date of this prospectus, we have $200,000 in available cash. We do not anticipate the need to purchase any material capital assets in order to carry out our business.In May 2010, we signed a one year extension on a $2,500,000 revolving line of credit agreement with our largest shareholder.This line of credit was used to repay prior debt to the shareholder, and provide us with working capital. The revolving line of credit note requires us to pay the outstanding principal balance prior to its due date during which we will not be permitted to borrow any sums for a period of 30 consecutive days. As of November 15, 2010, we had $55,000 in available cash. We do not anticipate the need to purchase any material capital assets in order to carry out our business.In May 2010, we signed a one year extension on a $2,500,000 revolving line of credit agreement with our largest shareholder.This line of credit was used to repay prior debt to the shareholder, and provide us with working capital. As of the date of this prospectus, GelTech has borrowed $2,458,156 under this line of credit.The revolving line of credit note requires us to pay the outstanding principal balance prior to its due date during which we will not be permitted to borrow any sums for a period of 30 consecutive days. In September 1, 2010, GelTech signed a $5 million Purchase Agreement with Lincoln Park.Upon signing the agreement, we received $200,000 from Lincoln Park as an initial purchase under the $5 million commitment in exchange for 200,000 shares of our common stock and warrants to purchase 200,000 shares common stock at an exercise price of $1.25 per share.We also entered into a Registration Rights Agreement with Lincoln Park whereby we agreed to file a registration statement related to the transaction with the SEC covering the shares that may be issued to Lincoln Park under the Purchase Agreement. After the SEC has declared the registration statement effective, we have the right, in our sole discretion, over a 30-month period to sell shares of common stock to Lincoln Park in amounts up to $500,000 per sale, depending on certain conditions as set forth in the Purchase Agreement, up to an additional $4.8 million.The actual amount of money we can receive from Lincoln Park every two-business days will be based upon the price of our common stock, as follows: PRICE PER SHARE AMOUNT OF MONEY $1.00 - $1.39 $30,000 $1.40 - $1.79 $60,000 $1.80 - $2.99 $120,000 $3.00 - $3.99 $240,000 $4.00 or Higher $500,000 The actual number of shares we sell will be determined by dividing the payment to us by the actual price per share. We have filed the required registration statement to register the public sale of up to 2,500,000 shares.We cannot predict when the SEC will declare the registration statement effective.Any delays in the effective date and failure of our stock price to increase will impact our ability to meet our working capital needs through Lincoln Park. 18 In September 2010,GelTech received $162,000 in exchange for 180,000 shares of common stock and three year warrants to purchase 180,000 shares of common stock at an exercise price of $1.25 per share in a private placement with an accredited investor.In October 2010, the Company issued 24,000 shares of common stock in exchange for $20,400 in a private placement transaction with an accredited investor.In November 2010, the Company issued 240,000 shares of common stock and issued three year warrants to purchase 120,000 shares of common stock at an exercise price of $1.50 per share in exchange for $204,000, in connection with a private placement transaction with an accredited investorsIn addition, GelTech is also currently working with a number of institutional investors to raise additional capital, since it currently has less than one month of working capital available.There is no guarantee that such fund raising efforts will be successful. If we are unable to generate substantial cash flows from sales of our products, or through financings, we may not be able to remain operational. Related Person Transactions For information on related party transactions and their financial impact, see Note 7 to the Unaudited Condensed Consolidated Financial Statements. Critical Accounting Estimates In response to the SEC’s financial reporting release, FR-60, Cautionary Advice Regarding Disclosure About Critical Accounting Policies, the Company has selected its most subjective accounting estimation processes for purposes of explaining the methodology used in calculating the estimate, in addition to the inherent uncertainties pertaining to the estimate and the possible effects on the Company’s financial condition. The accounting estimates are discussed below. This estimate involves certain assumptions that if incorrect could create a material adverse impact on the Company’s results of operations and financial condition. Revenue Recognition Under ASC 605-15-25 we recognize sales of our products when each of the following has occurred: ● The price of the product sold is fixed or determinable and evidence of an agreement is present ● The title and risk of loss of the product has passed to the buyer and the sale is not contingent upon the buyer being able to resell the product. ● We have a reasonable expectation that the buyer has the intent and the ability to pay for the product ordered. ● We have no future obligation to the seller related to the product sold. Stock-Based Compensation Under ASC 718-10 which was effective as of January1, 2006, we recognize an expense for the fair value of our outstanding stock options as they vest, whether held by employees or others. We estimate the fair value of each stock option and warrant at the grant date using the Black-Scholes option pricing model based upon certain assumptions which are contained in Note 1 to the Unaudited Condensed Consolidated Financial Statements contained in this prospectus. The Black-Scholes model requires the input of highly subjective assumptions including the expected stock price volatility. Because our stock options and warrants have characteristics different from those of traded options, and because changes in the subjective input of assumptions can materially affect the fair value estimate, in our management’s opinion, the existing models may not necessarily provide a reliable single measure of the fair value of such stock options. RECENT ACCOUNTING PRONOUNCEMENTS For information on recent accounting pronouncements, see Note 1 to the Unaudited Condensed Consolidated Financial Statements contained in this prospectus. 19 BUSINESS GelTech Solutions, Inc., or GelTech, is a Delaware corporation organized in 2006.Our current business model is focused on the following products: ● FireIce® – a fire suppression product, ● SkinArmor™ – an ointment used for protecting skin from direct flame and high temperatures, and ● Soil2O™ – a line of agricultural moisture retention products. Gel Tech also has two other products which it is not currently focusing on commercializing. They are: ● IceWear™ – a garment line to assist in cooling body temperature, and ● WeatherTech Innovations® – our hurricane suppression project. 20 FireIce® Industry Overview The fire suppression systems market is estimated to reach $1.6billion a year by 2014 according to a 2009 Global Industry Analysts report. According to an article published by the Building and Fire Research Laboratory of the National Institute of Standards and Technology, as early as 1994 the lack of availability of halon fire suppressants sparked worldwide efforts in developing alternative firefighting agents and delivery systems. The business has two marketing thrusts: ● suppression of structural and other fires within cities and towns, and ● suppression of wildland fires such as forest fires managed by federal and state governments. According to the National Fire Protection Association, in 2009 there were 1,348,500 fires in the United States that caused approximately $12.5billion in damages. In fiscal year 2009, there were 26,503 structural fires in New York City alone. The New York City Fire Department, which we believe is the largest fire department in the world, had a budget for fiscal year 2009 of $1.5billion. Of this amount, $1.1 billion was earmarked for fire extinguishment. In a 2009 report by Headwaters Economics, local and federal agencies currently spend approximately $3 billion annually on the suppression of forest fires. In addition, the Department of Homeland Security, or Homeland Security, through their Assistance to Firefighters Grant has distributed funds to allow firefighting departments to purchase critical firefighting gear equipment and other fire suppression necessities. According to Homeland Security’s website, Homeland Security awarded approximately $210million under the Assistance to Firefighters Grant in fiscal year 2009. The Product FireIce® is the registered trade name of our fire suppression product. FireIce® is a dry powder that when added to water in very low concentrations (0.1 to 1.2percent by weight), rapidly absorbs water to produce a gel whose consistency depends on the selected concentration. The dry powder is self dispersing in many applications, or can be easily mixed with water. Within seconds of being mixed with water, FireIce® is ready to use and turns into a fire preventing, heat absorbing and fire suppressing gel. In many applications the gel forms a cohesive layer which acts as a vapor barrier and prolongs the effectiveness of the water. Due to the gel layer created by FireIce® on burning and adjacent objects, FireIce® also has the ability to suffocate a fire. FireIce® has the following properties. We believe it: ● is non-toxic, ● is environmentally safe, ● is non-corrosive to metals, ● mixes easily with water, 21 ● will not clog or stick in spraying devices, ● reduces the threat of a fire rekindling, ● extinguishes fires more rapidly than traditional methods, and ● saves customers cost on freight when compared to competitors. Uses There are many existing and potential uses for FireIce®. We believe it can be an extremely valuable tool for firefighters because: ● When mixed with water, it can be dispersed and applied by all types of application equipment used in direct fire suppression, such as pressurized waterextinguishers, pumper trucks, aircraft, backpack extinguishers, or even hand held spray bottles. ● Firefighters can apply FireIce® directly to buildings and other structures exposed to an advancing fire. ● FireIce® can also be rapidly sprayed on foliage to prevent the spread of fires. ● FireIce® absorbs many times its own weight in water and forms a gel producing increased droplet sizes that reduce drift and evaporation when dropped aerially. In 2009, California wildfires burned more than 336,000 acres of land, destroyed over 121 structures, and caused almost $34 million in damages. That same year, fire suppression costs for California’s Department of Forestry and Fire Protection amounted to over $256 million. Fires are not only a major problem in the United States. In August 2010, Russia suffered immense forest fires causing damages of up to $15 billion to the Russian economy (or one percent of Russia’s Gross Domestic Product). In 2009, Greece was afflicted with forest fires that covered over 50,000 acres, scorched 150 homes and reached as far as the capital, Athens. FireIce® can play a major role in putting out and containing wildland fires, including forest fires, by being sprayed from airplanes directly over such fires, including in areas too dangerous for ground-based firefighters to enter. FireIce® can also be sprayed from tanker trucks on the edges of these fires. FireIce® also has a number of potential retail and consumer uses: ● It can be sprayed out of fire extinguishers. ● It can be used in a spray bottle by professionals, such as welders, who work with blowtorches. ● Though it has not yet been fully evaluated in this manner, we believe it could be sprayed from building sprinkler systems. Weare working with companies to test our product for this application. 22 Sales and Marketing After we received independent third party laboratory certification (UL-711 2-A; UL-711 40-A, and a Custom Rubber and Tire Fire Listing), we began marketing FireIce® initially to local fire departments and local government officials. None of our competitors have these UL-711 certifications. Accordingly, we have the only gel that canbe soldto fire departments for application directly on fires. Competitive gels can be applied to structures which are not burning as a retardant but not as a fire suppressant. We market and sell FireIce® through fire equipment distributors, online and direct marketing, and attendance at fire industry national trade shows as well as through our team of seven people who call on potential customers and respond to inquiries. Because of the wildfires which threaten the West Coast of the United States each year, we understand the potential for FireIce® and the tremendous marketplace for Aerial firefighting in conjunction with the United States Forest Service, or the Forest Service. We have been working with the Forest Service since September2008to obtaincertification under 5100-306a and to be listed on the Qualified Products List, or the QPL.If FireIce® is listed on the QPL, itwould enable us to apply for ‘open bids for fire suppression products’ and compete with other businesses to provide our product to the Forest Service.QPL approval is important because of the substantial amount of federal lands that are subject to wildfires. The Forest Service currently spends over $1 billion on firefighting operations yearly. The approval process is lengthy and we cannot be certain when FireIce® will be approved. However, we are hopeful that we will be listed on the QPL at or around the beginning of 2011. We have developed a Home Defense Unit which we launched October 15, 2010. Initially, the Home Defense Unitis available for sale on our website.We expect to support the Home Defense Unit by marketing it in California and in other western states where homes are threatened by wildfires.These efforts may include local advertising where appropriate and recruiting local distributors.Additionally, we expect to approach large retailers.The Home Defense Unit will be sold in two versions – one includes a pressure cleaner with eductor assembly or pump and product and the other for homeowners who have pressure cleaners which will consist of an eductor assembly or pump together with FireIce® powder. International Sales In addition to domestic sales, we have also concentrated on expanding market share internationally. We believe the international market presents us with an important opportunity. We have begun seeking to distribute FireIce® in China, South America, some select European countries and Russia. FireIce® is a product designated for ‘public safety’ and consequently, must receive certification and approvals before it may be used in each country. We are hopeful to have Chinese and South American approvals by the end of 2010. In our international sales program, we will require payment in advance of shipment through irrevocable letters of credit. We will also require payment in United States dollars to eliminate the risk of currency fluctuation. Raw Materials and Suppliers The raw materials for FireIce® are in abundant supply. The base ingredients of FireIce® are manufactured for us by two third parties. However, there are also several other companies that are able to manufacture the base ingredients. FireIce® becomes a gel when mixed in water. In addition, we expect to have exclusive agreements in place in the near future with our raw materials suppliers for the exclusive supply of product for fire suppressant purposes. 23 Competition The fire suppression market is highly competitive. However, we believe we will be able to compete effectively because: ● FireIce® should provide superior benefits over other fire suppressants. ● The price per gallon of FireIce® is significantly less than for our competitors’ products. ● The effectiveness of FireIce® to extinguish rapidly and stop rekindling, allows fire departments to put out fires faster which helps to save manpower and unnecessary overtime costs associated with spending extra time on a fire scene. ● Once a fire has been extinguished, any dispensing system used to disperse FireIce® can be simply cleaned with water. ● FireIce® is the only gel that currently can be applied to fires as a suppressant. ● FireIce® is different from foam. Foam consists of air bubbles in water and a small amount of surfactant. When the bubbles burst, the foam collapses. When mixed with FireIce®, water is held by a three-dimensional network of cross-linked polymers. When FireIce® is applied to the fire, the water evaporates and the liquid collapses, sapping the fire of not only heat but oxygen as well. It takes longer for water to evaporate from our polymer than for air bubbles to burst. We believe this is how FireIce® provides a more efficient protection that lasts longer than foam. One of our largest competitors is Tyco Fire & Security, a major business segment of publicly-traded Tyco International Ltd. (NYSE: TYC). Tyco Fire & Security producesANSUL®, a premium brand of special hazard fire protection products including fire extinguishers and hand line units, pre-engineered restaurant, vehicle, and industrial systems; sophisticated fire detection/suppression systems and a complete line of dry chemical, foam, and gaseous extinguishing agents. Tyco Fire & Security is a very well funded company and has significantly more financial, marketing and sales resources than us. Ansul’s main sales thrust is the installation of “in building” fire suppression systems, but they manufacture a wide variety of products. They also have a very extensive distributor list and have a significant share of the market that we are looking to enter. Another competitor is U.S. Foam Technologies, a manufacturer and distributor of environmentally friendly firefighting foams. It is a small company whose main marketing thrust is to attract customers to its website through the use of the Google “adwords” program. It also markets its foams at the national firefighting conventions.Since we eventually intend to market FireIce® throughout the entire United States, and because U.S. Foam Technologies’ main focus appears to be the Midwest, we do not believe it will be a competitive threat in the near future. National Foam, part of the Kidde Fire Fighting organization, is a manufacturer of foam concentrate, foam proportioning systems, fixed and portable foam firefighting equipment, monitors, nozzles and specialized big flow pumping solutions. National Foam has historically been at the forefront of foam fire fighting and fire control technology and is the acknowledged world leader in providing foam based solutions.Other brands associated with National Foam include: Feecon, offering airport crash rescue and general mobile firefighting equipment and Wirt Knox, offering a range of hose racks, reels, carts and general hose storage accessories. National Foam has significant financial resources and is part of a large fire fighting company conglomerate. Thus, it has significantly more financial, marketing and sales resources than we do. Thermo-Gel® provides the fire fighting industry with a product that can be used for structure protection, exposure protection, defensible perimeters and wet lines. This product consists of superabsorbent polymers-polyacrylamide and sodium polyacrylate, mineral oil, and surfactants, and is supplied as a liquid concentrate which is mixed in an eductor. It does require special expensive equipment to use. Thermo-Gel is used in fighting active fires, wildland fires, prescribed burns, aviation applications, and in the protection of all types of structures from homes to commercial and industrial investments. This product has been approved by the Forest Service. 24 Barricade International, Inc. is a small company that is also marketing a liquid fire retardant gel. However, their product is an emulsion gel, which comes in a liquid form and is made from totally different materials than FireIce®. It has gained some publicity because the current owner of the company is a firefighter. We do not believe it is any real competitive threat to our FireIce® because: ● Its gel is significantly more expensive than ours. ● Even though the gel is designed to protect homes and structures, it is not designed to directly protect firefighters and other first responders as FireIce® is capable of doing. ● Unlike FireIce®, Barricade’s gel only works with the device it manufactures and that must be purchased from it. ● Barricade’s mixture has to be shaken every 30 to 60 days or it hardens and becomes unusable. ● Unlike FireIce®, its product is not allowed to be put into any type of firefighter equipment or pumper trucks. It hardens in a short time period, which is not conducive to the intricate pieces of firefighting equipment. Barricade claims that in a worst case scenario objects coated with their gel may have to be pressure cleaned. ● Barricade’s gel is an emulsion gel, which means it is already a liquid. It must be sprayed ahead of time and allowed to cure and turn into a hardened substance with a Styrofoam type of feel. Seasonality There is no real seasonality to structural fires. These occur throughout the year. In wildland fires, FireIce® use will be more likely during the warmer, drier summer months when forest and other wildland fires are more prevalent. However, in Southern California wildland fires occur year round and are most damaging in Septemberand October. SkinArmor™ Overview SkinArmor™ was developed out of a need for the U.S. Military. Since the ‘Iraqi and Afghanistan Wars’ began, the U.S.Military has had a large number of personnel receiving high intensity burns. When moving personnel, there is a potential for the transport vehicle to come in contact with an “Improvised Explosive Device” or “IED”.Most transports only have airflow from underneath the vehicles to maintain protection from shots taken at them. When a transport comes in contact with an “IED” the explosion comes from underneath the vehicle, and into the air vents. This two to three second blast creates heat of over 2500°F.SkinArmor™ could be used by soldiers during the transportation process offering protection from just such an explosion. The Product Military officials that have seen the power of FireIce® in live demonstrations posed the question about developing a product with the same capabilities, but address the issue for ‘skin protection’. SkinArmor™ is a new product we developed using the same base components as we do with the FireIce® product line. We have added a few additional compounds to assist with making the product thicker and more easily spread on the skin. SkinArmor™ will be delivered in a ‘tube’ shape container that will be easily carried by any soldier, firefighter or first responder. During the pre-marketing stage, we have found that there are potentially many other uses for SkinArmor™.We believe that anyone that works in a high temperature environment could have a potential need for protection with SkinArmor™.It is currently being tested and evaluated by the U.S. Military. 25 Soil2O™ Industry Overview Irrigation in all forms costsbillions of dollars a year. According to the USDA Farm and Ranch Irrigation Survey, in 2008 farmers spent $4.8billion on irrigation equipment, facilities, land improvements, and energy to power irrigation pumps. According to the World Bank’s website, agricultural water management is a vital practice in ensuring food security, poverty reduction, and environmental protection. For this reason, the total value of all loans currently held by the World Bank for irrigation and drainage is $3.7 billion. After decades of successfully expanding irrigation and improving productivity, farmers and managers face an emerging crisis in the form of poorly performing irrigation schemes, slow modernization, declining investment, constrained water availability, and environmental degradation. Furthermore, with irrigation costs running into the hundreds of thousands of dollars per golf course, an article in the April 2010 edition of The Golf Course Trades discussed the growing need for golf superintendents to invest in new products and services designed to improve efficiency, conservation and ease of operations. Drought conditions currently exist in many parts of the U.S.These drought conditions are causing crop shortages as farmers have insufficient water for their crops which is reducing their yield. Additionally, the drought is causing an increase in forest fires in some areas. The Product Soil2O™’s main ingredient is a potassium based co-polymer. Versions of this product have been used in the agricultural industry for many years. Soil2O™ can absorb hundreds of times its weight in water. Water is rapidly drawn into a polymer network where it is stored. As the soil dries out, the polymer releases up to 95% of the water it has absorbed back into the soil. Therefore, the water becomes available when the plants need it most. Soil2O™ is available in different particle sizes — the finer the size of the particle, the greater its absorption capacity and speed. We are marketing two distinct versions of Soil2O™, a sprayable version and a granular one. The sprayable version is a fine particle blend that is for use on existing grass and can be applied using any type of spray rig or backpack sprayer. The granular product has been formulated to be tilled into the top four to six inches of the soil to assist in replacing and replanting of grass, including sodding and seeding, and is also recommended to be used during the planting of trees, shrubs, and annuals. The granular version is appropriate for planting situations in which the grass is not already established. We are now selling both versions to our distributors which are marketing the products to the agricultural and other markets. Because of drought conditions in parts of the United States, we have received interest in both versions of the product. Soil2O™ degrades naturally in the soil. Sunlight and salinity exposure makes it break down faster. The Soil2O™ sprayable version is our flagship product and is used as a top dressing and sprayed onto already established turf and grasses. Our formulation provides a specifically formulated particle size which, with irrigation, gets down to the roots to supply turf and grasses with water and nutrients. Since the sprayable particle size is very small and not as protected from the ultraviolet light given off by the sun as the granular form, it will be broken down much more rapidly than the granular form. The granular form of Soil2O™ is tilled directly into the soil and it will last for three to five years without having to be reapplied. The market for the granular product will be newly-designed golf courses as well as courses doing replanting as part of their continual golf course maintenance. Although, granular form re-orders for large scale use may be limited due to its long duration in soil, we expect it to be used in both industrial and retail markets for the planting of landscaping which always has constant turnover due to landscaping re-design, re-planting and young tree mortality rates. Additionally, we have initiated marketing both versions of Soil2O™ to the agricultural market. 26 Uses SoilO™ has multiple potential uses: ● Soil2O™ products are specially designed for use as a soil conditioner for water and nutrient retention, interior and exterior farming including growers, turf farms and greenhouses, landscaping, forestry, horticulture and golf course maintenance. Each product’s goal is to increase the water holding capacity of soils and potting mixes, thereby reducing the frequency of irrigation, as well as the leaching of valuable nutrients. ● Soil2O™ can also be beneficial for lawns and sod by improving germination and promoting regular even growth of lawns. This is especially useful for turf farms, golf courses and grass in parks and gardens. ● It can be effective in agriculture, particularly in commercial farming. By storing water for later release as the soil becomes drier, Soil2O™delays wilting and makes it possible for certain plants to become better established while waiting for rain or irrigation to begin. In one test, the use of Soil2O™ in rain fed sugar cane increased the yield by approximately 25%. ● By absorbing fertilizer, Soil2O™ reduces the amount that runs out of the soil and makes it available to the plants for a longer period of time. ● Soil2O™ can be used in the planting of trees, bushes and saplings by enhancing root development and reducing mortality rates due to transplant shock. ● Soil2O™ can keep plants, trees and cut flowers hydrated and thereby facilitate their transportation over long distances. ● If Soil2O™ is mixed into the soil, cuttings and transplants take root better and watering frequencies are reduced by as much as 30% to 50%. ● Another potential use of Soil2O™ is for floral decoration. Soil2O™ is placed in a container with colored water. Soil2O™ absorbs this colored water and becomes colored. The resulting colored gel can be placed in glass containers in which cut flowers may be placed. Sales and Marketing We believe that the recent surge in water scarcity in the U.S. has created an opportunity to demonstrate to governments that Soil2O™ can provide a solution for the agricultural market. The agriculture market has a substantial problem in regards to fertilizer and nutrient leaching. Soil2O™ is currently being evaluated by some of the largest growers in Florida in regards to the leaching issue. GelTech is working on rolling out a distribution network nationwide, focusing on strong regional suppliers. To date, the bulk of our focus has been in the Southeast. We are seeking to expand our limited number of distributors and marketing the Soil2O™ line to various businesses including sod farms, tree and crop growers, lawn and landscape professionals in the Southeastern U.S. We are also engaged in discussions with a few international distributors about acting as a distributor for Soil2O™ to various markets. We cannot assure you we will be successful in recruiting distributors or that they will sell substantial quantities of Soil2O™ at prices that are profitable. 27 Raw Materials and Suppliers Our Soil2O™ base ingredients are manufactured for us by a third party. There are several other companies that are also capable of manufacturing the main ingredients. Competition Polymers have been marketed on and off for over 20 years as additions to soil to increase water retention and reduce irrigation. Numerous companies appear to have products that are very similar to Soil2O™. Some of these companies are: ● Horticultural Alliance, Inc. ● Turbo Technologies, Inc. ● American Soil Technologies, Inc. [OTCBB: SOYL] The first two are private companies and it is unclear what financial, marketing and sales resources they have compared to us. On the other hand, American Soil Technologies, Inc. is listed on the Over-the-Counter Bulletin Board, or the Bulletin Board. However, from American Soil’s filings with the Securities and Exchange Commission, or the SEC, it is clear that it has minimal declining revenues, it has experienced significant losses, has a large accumulated deficit and has a working capital deficit which may hamper its ability to compete. It supplies polymer soil additions and other related products. American Soil has an exclusive license to two method patents with cross-linked and linear polymers as their basis. They also have a patent on a slow release liquid fertilizer. American Soil also has two patents on a machine designed to install its liquid products in mature turf as well as some standing crops. Since we do not currently have a patent on Soil2O™ itself or on any of its uses, it is possible that a competitor could reverse engineer Soil2O™ and market it under its own brand name. We have filed a patent application for the sprayable version of Soil2O™. Seasonality We expect Soil2O™ will experience seasonality in sales during the fall and winter quarters. However, we do not expect as much seasonality in the Southeastern areas that generally experience year round growing cycles, with the sale of the agricultural products preceding the growing cycle of various crops. We also believe a higher demand for Soil2O™ will exist during the drought conditions affecting the United States particularly in the Southwest. IceWear™ Industry Overview When the temperatures soar, the goal is to stay cool. This issue is vital to hundreds of thousands of American workers who are subject to working in high temperature conditions. A considerable amount of research has been conducted on garments for protecting individuals under hot conditions. Cooling garments were first introduced in the late 1950s to protect wearers from hostile hot environments, primarily for military and space exploration purposes. Some of the earliest work was reported in the late 1950s involving pilots who endured high temperatures due to sunlit aircraft cockpits. Further interest in cooling garments has existed because it is not always economically or practically feasible to change the surrounding environment to cause a reduction in temperature. For example, situations where cooling the environment itself is not feasible include steel mills, foundries, mines, construction jobsites and the interior of military vehicles. Cooling garments (sometimes called “microclimate air-conditioning”) permit the wearer to operate in such environments that would otherwise be debilitating. These garments operate with air, cooled water, evaporation or through a process called “phase change.”Today, cooling vests are used in a wide variety of civilian applications. Some current uses of cooling vests include the following: 28 ● Firefighters, EMTs and first responders, ● Hazmat and SWAT teams, ● The United States Military, ● Construction workers, field workers and employees of utilities companies, and ● Motorcycle riders. The Product IceWear™ is designed to be used as a cooling vest under a firefighter’s outer protective clothing commonly known as “bunker gear,” a hazmat suit or any type of protective jacket. IceWear™ lowers the core body temperature by 2-3°F, thus preventing some heat strokes and heart attacks. The cooling bags do not require electricity, batteries or refrigeration and once activated the IceWear™ vest will drop in temperature to approximately 27°F, and will slowly increase to 40°F over a one-hour period. The vest is adjustable, reusable and washable and may be disposed of in a regular trash bin. Each vest weighs approximately three pounds and contains pockets for two bags. The bags themselves contain a mixture of polymer and urea. To activate the cooling bag, the user must squeeze the bag until a popping sound is heard. The bags must then be kneaded thoroughly to insure full mixture of the product and to produce maximum cooling. Each bag is then inserted into a pocket located under each arm section of the vest and the vest is ready to use. Additionally, each cooling bag can be used separately and applied to the forehead, neck or sports related injury. Like the vests, the bags can also be disposed of in the regular trash. Uses In 2006, we tested IceWear™ with race car drivers and television cameramen. It has also been tested by several Florida Power and Light field employees and a number of South Florida EMTs under high temperature conditions. IceWear™ has multiple potential uses including: ● fire departments to protect their firefighters, ● laborers who work in hot conditions such as pavers and roofers, ● military personnel, ● in the medical field any time it is necessary to keep a patient cool, ● athletes, ● racers, including automobile, motorcycle and motorboat, and ● anyone else who spends time in significantly elevated temperatures. Because we are focusing all of our efforts on our products mentioned above, we do not expect that we will make any effort to commercialize IceWear™ during the fiscal year ending June 30, 2011. 29 WeatherTech Innovations® Industry Overview Weather modification is not a new idea. Over the past several hundred years many attempts at weather control have been made. Native Americans had rituals which they believed could induce rain. The Finnish people were believed by others to be able to control all types of weather. In the early modern era, people observed that during battles the firing of cannons and other firearms often seemed to initiate precipitation. From 1962 to 1983, the United States government ran “Project Storm Fury,” an attempt to weaken tropical cyclones by flying aircraft into the storms and seeding the eyewalls with silver iodide. More recently in 2005, two bills, United States Senate Bill 517 and House Bill 2995, were introduced that would allow experimental weather modification by artificial methods and would implement a national weather modification policy. To date neither bill has become law. The Project Weather Tech Innovations, Inc. is our subsidiary that we organized to manage our hurricane suppression project. It has undergone only very limited testing and is not ready for true live testing in hurricanes. We need to raise between $3 to $5million for preliminary environmental impact studies and to build the appropriate computer and radar facilities for participating universities. Another $50 to $100million will be needed to fully test the project once the preliminaries goals have been reached and verified. We are uncertain whether we can raise this sum and have not devoted any efforts to do so as we seek to commercialize other products. WeatherTech Innovations® uses an inorganic polymer that has physical and chemical properties that shows promise of having the ability of weakening a hurricane. GelTech’s polymer has undergone intense laboratory study and limited actual field testing. The formulated polymer looks like baby powder; however each granule has the ability to absorb hundreds of times its weight in moisture and water. The product is inert and non-toxic. We believe that if a jet aircraft were to deliver our polymer into the outer bank of a hurricane and then worked its way into the eye thereby cutting a pie shaped piece out of the storm, it may cause the winds and overall strength of the storm to weaken. The product would be delivered into a storm by a third party jet aircraft with specialized disbursement systems. In early 2001, a jet dispersed a nominal amount of the product into a building thunderstorm off the coast of South Florida. The result was that the thunderstorm was removed from Doppler radar. This was verified by the Palm Beach International Airport traffic controllers and local television stations. This test was widely publicized in the West Palm Beach area. In another crude preliminary model test by a National Oceanic and Atmospheric Administration laboratory, application of adding polymer to a hurricane was able to produce a modest reduction in wind speed under laboratory conditions. The efficacy of our product in a cloudy, rain-filled environment requires careful further study. However, the weakening of a storm by seeding with polymer seems to be related to an increased frictional load due to larger raindrops and cloud water buildup. This takes the heat out of the atmosphere and removes water mass. This cooling is “taxing” on the storm’s energy and could dynamically weaken the storm. Determining when, where, how much a storm would be weakened and what effect this would have is the objective of the studies. We are currently not focusing on this product because of the significant cost to continue development. Governmental Regulation The use of the polymer for seeding purposes will be subject to governmental regulation. We are subject to the United Nations Convention on the Prohibition of Military or Any Other Hostile Use of Environmental Modification Techniques. This Convention bans hostile weather modification. It is unclear whether deployment of our hurricane suppression project may be considered “hostile.” See the risk factor beginning at page8. 30 On March3, 2005, a bill was introduced by Senator Kay Bailey Hutchison to establish a “Weather Modification Operations or Research Board.” The purpose of the bill was to develop and implement a comprehensive and coordinated national weather modification policy and to establish a national cooperative federal and state program of weather modification research and development. As of the date of this prospectus, the bill has not been brought to a vote. Therefore, it seems likely that that any eventual large-scale version of the project would involve some degree of government regulation and modification of the Convention referred to above. Intellectual Property The following are patents pending for products we currently expect to market: ● U.S. patent application, Serial No.11/680,803 – Process for Fire Prevention and Extinguishing; ● U.S. patent application, Serial No.11/775,512 for a sprayable form of Soil2O™ and International Patent application, Serial No.PCT/US2008/069398; ● U.S. patent application, Serial No.12/208.832 – Rapid Deployment Fire Retardent Gel Pack and International Patent application, Serial No.PCT/US2009/056532; ● U.S. patent application, Serial No.12/282.603 – Process and Device for Fire Prevention and Extinguishing; ● U.S. patent application, Serial No.12/208.891 – Process and Device for Fire Prevention and Extinguishing; and ● U.S. patent application, Serial No.12/270.485 – Method and Apparatus for Improving Fire Prevention and Extinguishment. We also hold patents for IceWear™ and our hurricane suppression project. Our Chief Technology Officer continues to develop potential new products. We recently filed new patent applications, some of which are to improve our existing technologies and others are for new products. We claim trademark rights to the following marks. Federal trademark applications are on file with the United States Trademark Office: ● GelTech Solutions® ● FireIce® ● SkinArmor™ ● Soil2O™ ● IceWear™ ● WeatherTech Innovations® 31 Employees As of the date of this prospectus, we had 16 employees of which all are full-time employees. We hire independent contractors on an “as needed” basis only. Our Chief Financial Officer performs part-time consulting services for us.We have no collective bargaining agreements with our employees. We believe that our employee relationships are satisfactory. In addition to our Chief Executive Officer and our Chief Technology Officer, we employ three other members of the Cordani family. See the Section entitled “Related Person Transactions” found elsewhere herein. Research and Development During the last two fiscal years, GelTech has spent $19,541 and $125,996 on research and development expenses. During the three months ended September 30, 2010 and 2009, GelTech spent $35,538 and $3,766 on research and development expenses. MANAGEMENT The following is a list of our directors and executive officers.All directors serve one-year terms or until each of their successors are duly qualified and elected.The officers are elected by our Board. Name Age Position Michael Cordani 50 Chief Executive Officer, Secretary, Treasurer and Chairman of the Board Joseph Ingarra 37 President and Director Peter Cordani 49 Chief Technology Officer and Director Michael Hull 57 Chief Financial Officer Jerome Eisenberg 71 Director Anthony Marchese 50 Director Leonard Mass 69 Director Phil O’Connell, Jr. 70 Director Michael Cordani has been our Chief Executive Officer and a director since inception.He became Chairman of the Board of Directors on June25, 2007.From inception until June25, 2007, Mr. Cordani was also our President.Mr.Cordani also acted as our Chief Financial Officer until August28, 2007.From May2004 through July2006, Mr.Cordani was the President of VMR Trucking, Inc. Mr. Cordani was selected to our Board for his 20 years of experience in management.In addition, Mr. Cordani was selected because he is our Chief Executive Officer. Joseph Ingarra has been our President since June25, 2007.From inception until June25, 2007, Mr. Ingarra was our Executive Vice President.He has been a director since inception.From January2005 to April2006, Mr.Ingarra was Vice-President of Corporate Acquisitions for MidCoast Financial, Inc.Mr. Ingarra was selected as a director because he is our Co-founder and President. Peter Cordani has been our Chief Technology Officer since inception.Mr. Cordani has been a director since July3, 2007.He is the inventor of all of our intellectual property.Mr.Cordani was the Chief Executive Officer of Dyn-O-Mat from February1994 until February2007. Mr. Cordani was selected as a director because of his patent experience and because he is our Chief Technology Officer. 32 Jerome Eisenberg has been our director since February 1, 2010.Since 2006, Mr.Eisenberg has been Chairman of the Board of ORBCOMM, Inc. (NASDAQ: ORBC), a leading provider of global satellite and cellular data communications solutions for asset tracking, management, and remote control.From December 2004 until March 2008, Mr. Eisenberg served as the Chief Executive Officer of ORBCOMM, Inc.Mr.Eisenberg has been a director of ORBCOMM, Inc since 2004.In July 2009, Mr. Eisenberg became Chief Executive Officer of TFISA LLC, a company formed to distribute FireIce® internationally. Mr. Eisenberg was selected as a director because of his experience with public companies and because he is independent. Leonard Mass has been our director since May 11, 2010.Since September 2005, Mr. Mass has been the Vice President of Land Development at Drummond Company, Inc. in its Real Estate Development division.Mr. Mass was selected to our Board for his 40 years of experience in executive management and his background in finance and management and because he is also independent. Michael Hull became our Chief Financial Officer on March 17, 2008.Since January 2008, Mr. Hull has been Director – CFO Services for WSR Consulting, Inc., or WSR, which provides Chief Financial Officer and related services to businesses, including GelTech. Mr. Hull is not an employee and WSR provides our accounting and finance functions through Mr. Hull on a part-time basis.See the Section entitled “Related Person Transactions” found elsewhere herein.Mr. Hull spends the majority of his time working for Ecosphere Technologies, Inc. and its majority-owned subsidiary, Ecosphere Energy Services, LLC.From November 2006 through November 2007, Mr. Hull was Chief Financial Officer of BabyUniverse, Inc., an Internet retailer.From December 2004 to November 2006, Mr. Hull was a consultant with Resources Global Professionals, a temporary accounting staffing agency.Previously, Mr. Hull spent 11 years in public accounting with the South Florida audit practice of Price Waterhouse.Mr. Hull is a Certified Public Accountant in Florida. Anthony Marchese became a director on August 12, 2010.Since 2002, Mr. Marchese has been the President of Monarch Capital Group LLC, an investment banking firm.Mr. Marchese has also been the Chief Investment Officer and sole general partner of Insiders Trend Fund LP.Mr. Marchese was selected as a director because of his experience with capital markets and because he is independent. Phil O’Connell, Jr. became a director of GelTech on November15, 2006. Mr.O’Connell is an attorney and has been a partner at the law firm of Casey Ciklin Lubitz Martens & O’Connell, P.A. and predecessor law firms since 1969.Mr. O’Connell was selected as a director because of his experience as a lawyer and because he is independent. Mr.Michael Cordani, our Chief Executive Officer and Chairman of the Board of Directors, is the brother of Mr.Peter Cordani, our Chief Technology Officer and a director.There are no other family relationships between any of the executive officers and directors.Our Bylaws require that each director is elected at our annual meeting of shareholders and holds office until the next annual meeting of shareholders, or until his successor is elected and qualified.We have never had an annual meeting of shareholders. See the Section entitled “Related Person Transactions” for further information concerning our employment of Cordani family members. Committees of the Board of Directors Our Board has established an Audit Committee and a Compensation Committee.We have not established a Nominating Committee.The function of this committee is being undertaken by the entire Board as a whole.The Board and its Committees meet throughout the year and act by written consent from time to time as appropriate.Committees regularly report on their activities and actions to the Board.The Audit Committee has a written charter approved by the Board. 33 The following table identifies the independent and non-independent current Board and Committee members: Name Independent Audit Compensation Michael Cordani Joseph Ingarra Peter Cordani Jerome Eisenberg P P Leonard Mass P P Anthony Marchese P Chairman Phil D. O’Connell, Jr. P P P Our Board has determined that Messrs. Eisenberg, Mass, Marchese and O’Connell are independent under the NASDAQ Stock Market Listing Rules.Also, our Board has determined that Messrs. Eisenberg, Mass and Marchese are qualified as Audit Committee Financial Experts, as that term is defined by the rules of the SEC and in compliance with the Sarbanes-Oxley Act of 2002. Audit Committee The Audit Committee’s primary role is to review our accounting policies and any issues which may arise in the course of the audit of our financial statements.The Audit Committee selects our independent registered public accounting firm, approves all audit and non-audit services, and reviews the independence of our independent registered public accounting firm.The Audit Committee also reviews the audit and non-audit fees of the auditors.Our Audit Committee is also responsible for certain corporate governance and legal compliance matters including internal and disclosure controls and compliance with the Sarbanes-Oxley Act of 2002. Compensation Committee The function of the Compensation Committee is to determine the compensation of our executive officers.The Compensation Committee has the power to set performance targets for determining periodic bonuses payable to executive officers and may review and make recommendations with respect to shareholder proposals related to compensation matters.Additionally, the Compensation Committee is responsible for administering our 2007 Equity Incentive Plan, or the Plan. Code of Ethics Our Board has adopted a Code of Ethics that applies to all of our employees, including our Chief Executive Officers and Chief Financial Officer.Although not required, the Code of Ethics also applies to our Board.The Code provides written standards that we believe are reasonably designed to deter wrongdoing and promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships, full, fair, accurate, timely and understandable disclosure and compliance with laws, rules and regulations, including insider trading, corporate opportunities and whistle-blowing or the prompt reporting of illegal or unethical behavior.We will provide a copy of the Code of Ethics to any person without charge, upon request.The request for a copy can be made in writing to GelTech Solutions, Inc., 1460 Park Lane South, Suite 1, Jupiter, Florida 33458, Attention: Mrs.Darlene Cordani. Board Diversity While we do not have a formal policy on diversity, our Board considers diversity to include the skill set, background, reputation, type and length of business experience of our Board members as well as a particular nominee’s contributions to that mix.Our Board believes that diversity brings a variety of ideas, judgments and considerations that benefit GelTech and its shareholders.Although there are many other factors, the Board seeks individuals with experience on public company boards as well as experience with marketing and operations and legal skills. 34 Board Structure We have chosen to combine the Chief Executive Officer and Board Chairman positions.We believe that this Board leadership structure is the most appropriate for GelTech.Because we are a small company and do not have significant revenues, it is more efficient to have the leadership of the Board in the same hands as the Chief Executive Officer.The challenges faced by us at this stage – obtaining financing and developing our business – are most efficiently dealt with by one person who is familiar with both the operational aspects as well as the strategic aspects of our business. Board Assessment of Risk Our risk management function is overseen by our Board.Our management keeps our Board apprised of material risks and provides our directors access to all information necessary for them to understand and evaluate how these risks interrelate, how they affect GelTech, and how management addresses those risks.Mr. Michael Cordani, as our Chief Executive Officer and Chairman of the Board, and Mr. Ingarra, our President and a director, work closely together with the Board once material risks are identified on how to best address such risk.If the identified risk poses an actual or potential conflict with management, our independent directors may conduct the assessment.Presently, the primary risks affecting GelTech is the lack of working capital and the inability to generate sufficient revenues so that we have positive cash flow from operations.The Board focuses on these key risks at each meeting and actively interfaces with management on seeking solutions. Shareholder Communications Although we do not have a formal policy regarding communications with the Board, shareholders may communicate with the Board by writing to us at GelTech Solutions, Inc., 1460 Park Lane South, Suite 1, Jupiter, Florida 33458, Attention: Mrs.Darlene Cordani, or by facsimile (561) 427-6182.Shareholders who would like their submission directed to a member of the Board may so specify, and the communication will be forwarded, as appropriate. EXECUTIVE COMPENSATION Our Compensation Committee has approved the following employment terms for our executive officers.Formal agreements have not been executed as of the date of this prospectus.The chart below summarizes the terms and conditions of these employment arrangements. Executive Term Base Salary/ Compensation(1) Option/Bonus Incentive (2) Michael Cordani January1, 2009 through January1, 2012 $125,000 per year with increases for 2010 and 2011 500,000 stock options and a performance based annual bonus Joseph Ingarra January1, 2009 through January1, 2012 $125,000 per year with increases for 2010 and 2011 500,000 stock options and a performance based annual bonus Peter Cordani January1, 2009 through January1, 2012 $125,000 per year with increases for 2010 and 2011 500,000 stock options and a performance based annual bonus ————— The base salary increases are subject to approval of the Compensation Committee with target salaries for fiscal 2010 and 2011 of $150,000, and $175,000, respectively.Increases are to be based upon profitability, positive cash flow and such other factors as the Compensation Committee deems important.The executives’ salaries for fiscal 2010 were $125,000. The options generally are 10-year options at fair market value under the Plan.The options vest in one-third increments each year subject to continued employment on the applicable vesting date and also vest based upon meeting budgeted revenue targets.Any options which do not vest in a fiscal year shall be forfeited.However, the Compensation Committee retains discretion to vest any options for a fiscal year in which the applicable performance target was not met.In fiscal 2010 and 2009, a total of 333,334 options per executive were forfeited for GelTech’s failure to meet the performance standard. 35 Termination Provisions The table below describes the severance payments that our executive officers are entitled to in connection with a termination of their employment.All of the termination provisions are intended to comply with Section 409A of the Internal Revenue Code of 1986, or the Code, and the Regulations thereunder.Upon termination without cause or for good reason, Michael Cordani, Joseph Ingarra and Peter Cordani are entitled to one year’s severance.Upon a change of control, the same executives are entitled to one year’s base salary and all of their unvested stock and options immediately vest. Change of control is defined under the Regulations promulgated under Section 409A of the Code. Summary Compensation Table The following information is related to the compensation paid, distributed or accrued by us for the last two fiscal years to our Chief Executive Officer (principal executive officer) and the two other most highly compensated executive officers serving at the end of the last fiscal year whose compensation exceeded $100,000, or our Named Executive Officers. Name and Principal Position (a) Year (b) Salary ($)(c) Option Awards ($)(f)(1) Total ($)(j) Michael Cordani(2) - Chief Executive Officer (3) Joseph Ingarra - President (3) Peter Cordani - Chief Technology Officer (3) The amounts in this column represents the fair value of the award as of the grant date as computed in accordance with FASB Accounting Standards Codification Topic 718.These rules also require prior year amounts to be recalculated in accordance with the rule (and therefore any number previously disclosed in our fiscal 2009 Form 10-K regarding our Named Executive Officers compensation on this table or any other table may not reconcile.)These amounts represent awards that are paid inoptions to purchase shares of our common stock and do not reflect the actual amounts that may be realized by the Named Executive Officers. Does not include 45,282 shares issued to Mr. Cordani which were not issued for compensation. Each executive received a grant of 500,000 options which vest in one-third increments each year subject to continued employment on the applicable vesting date and based upon meeting budgeted revenue targets.The fiscal 2010 performance target was not met and 166,666 options per executive were forfeited.A total of 333,334 options for each executive have been forfeited. 36 Outstanding Equity Awards Listed below is information with respect to unexercised options, stock that has not vested and equity incentive awards for each Named Executive Officer as of June 30, 2010: Option Awards Name (a) Numberof Securities Underlying Unexercised Options (#) Exercisable (b) Numberof Securities Underlying Unexercised Options (#) Unexercisable (c) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised or Unearned Options (#) (d) Option Exercise Price (e) Option Expiration Date (f) Michael Cordani 0 September15, 2011 Chief Executive Officer March17, 2018 December19, 2018 Joseph Ingarra 0 September15, 2011 President 0 June25, 2012 March17, 2018 December19, 2018 Peter Cordani March17, 2018 Chief Technology Officer March17, 2018 December19, 2018 ————— These options are fully vested. These options vest over a three year period in equal increments each June30th and December31st beginning June30, 2008. These options vest over a three year period in equal increments each June30th and December31st beginning December31, 2007. Each executive in this table received a grant of 500,000 options which vest in one-third increments each year subject to continued employment on the applicable vesting date and based upon meeting budgeted revenue targets.The fiscal 2010 performance target was not met and 166,666 options per executive were forfeited.A total of 333,334 options for each executive have been forfeited. 2007 Equity Incentive Plan In March 2007, we established the 2007 Equity Incentive Plan, or the Plan.Initially, we were authorized to issue up to 1,500,000 Stock Rights.In September2008, our Board increased the Plan by adding an additional 2,000,000 Stock Rights.Under the Plan, all of our non-employee directors (who do not own 10% or more of our common stock) receive automatic grants of stock options upon appointment as director or member of a board committee.These initial grants vest over a three-year period each 12 months following the date of grants, subject to service with GelTech in the capacity in which the grant was received on each applicable vesting date.Also, each non-employee director receives an automatic option grant each year on July1st for their service on the Board.The annual grants vest on June 30th of the following year, subject to service with GelTech in the capacity in which the grant was received. 37 Initial Grants Chairman of the Board 50,000 options Director 30,000 options Chair of a Committee 10,000 options Member of a Committee 5,000 options Annual Grants Director 50,000 options Chair of a Committee 10,000 options Member of a Committee 5,000 options Prior to the Board amending the Plan on April 6, 2010, non-employee directors received annual grants of 20,000 stock options and the Chairman of the Board received 35,000 stock options. The amendment eliminated the annual grant to the Chairman and increased the annual grant to directors to 50,000 options. The exercise price of options or stock appreciation rights granted under the Plan shall not be less than the fair market value of the underlying common stock at the time of grant.In the case of incentive stock options, the exercise price may not be less than 110% of the fair market value in the case of 10% shareholders.Options and stock appreciation rights granted under the Plan shall expire no later than 10 years after the date of grant.The total number of shares with respect to which options or stock awards may be granted under the Plan the purchase price per share, if applicable, shall be adjusted for any increase or decrease in the number of issued shares resulting from a recapitalization, reorganization, merger, consolidation, exchange of shares, stock dividend, stock split, reverse stock split, or other subdivision or consolidation of shares. Our Board or the Compensation Committee may from time to time may alter, amend, suspend, or discontinue the Plan with respect to any shares as to which awards of stock rights have not been granted.However no rights granted with respect to any awards under the Plan before the amendment or alteration shall be impaired by any such amendment, except with the written consent of the grantee. Under the terms of the Plan, our Board or the Compensation Committee may also grant awards which will be subject to vesting under certain conditions.The vesting may be time-based or based upon meeting performance standards, or both. Recipients of restricted stock awards will realize ordinary income at the time of vesting equal to the fair market value of the shares.We will realize a corresponding compensation deduction.Upon the exercise of stock options or stock appreciation rights, the holder will have a basis in the shares acquired equal to any amount paid on exercise plus the amount of any ordinary income recognized by the holder.Upon sale of the shares, the holder will have a capital gain or loss equal to the sale proceeds minus his or her basis in the shares. Our standard Stock Option Agreement provides for “clawback” provisions, which enable our Board to cancel options and recover past profits if the person is dismissed for cause or commits certain acts which harm us. 38 Equity Compensation Plan Information The following chart reflects the number of securities granted and the weighted average exercise price for our compensation plans as of June30, 2010. Name Of Plan Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders 0 N/A Equity compensation plans not approved by security holders (1) $ Total $ (1) Includes options and shares of common stock issued under the Plan. The following chart reflects the number of stock options we awarded in fiscal 2010 and 2009 to our executive officers and directors. Name Number of Options Exercise Price per Share Expiration Date Michael Cordani (1) December19, 2018 Peter Cordani (1) December19, 2018 Joseph Ingarra (1) December19, 2018 Jerome Eisenberg February 1, 2020 Jerome Eisenberg February 11, 2020 Leonard Mass May 11, 2020 Phil O’ Connell, Jr. September25, 2018 Phil O’ Connell, Jr. July1, 2019 Michael Matte (2) September26, 2018 Michael Matte (2) July1, 2019 Michael Donn, Sr. (2) September26, 2018 Michael Donn, Sr. (2) July1, 2019 These options vest based on reaching certain revenue targets or at the discretion of the Compensation Committee and are exercisable at fair market value as defined in the Plan.The fiscal 2009 and fiscal 2010 revenue targets were not met and two-thirds of these options have been forfeited. Resigned during fiscal 2010. Director Compensation We do not pay cash compensation to our directors for service on our Board and our employees do not receive compensation for serving as members of our Board.Directors are reimbursed for reasonable expenses incurred in attending meetings and carrying out duties as board and committee members.Under the Plan, our non-employee directors receive automatic grants of stock options as compensation for their services on our Board, as described above.The chart below reflects the value of stock options granted to our non-employee directors in the fiscal year ended June 30, 2010. 39 Name (a) Option Awards Total Michael Donn, Sr. (2) Jerome Eisenberg Michael Matte (2) Leonard Mass Phil O’Connell, Jr. The amounts in this column represent the fair value of the award as of the grant date as computed in accordance with FASB ASC Topic 718 and the recently revised SEC disclosure rules.These amounts represent awards that are paid in options to purchase shares of our common stock and do not reflect the actual amounts that may be realized by the directors. Former director PRINCIPAL SHAREHOLDERS The following table sets forth the number of shares of GelTech’s voting stock beneficially owned, as of November 17 , 2010, by (i) those persons known by GelTech to be owners of more than 5% of GelTech’s common stock, (ii) each director of GelTech, (iii) all Named Executive Officers, and (iv) all executive officers and directors of GelTech as a group: Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner(1) Percentof Class(1) Directors and Named Executive Officers: CommonStock Michael Cordani (2)(3) 4.8 % Common Stock Joseph Ingarra (4) 3.1 % Common Stock Peter Cordani (5) 6.0 % Common Stock Jerome Eisenberg (6) * Common Stock Anthony Marchese (7) * Common Stock Leonard Mass (8) * Common Stock Phil O’Connell, Jr. (9)(10) 7.2 % Common Stock All directors and executive officers as a group (8 persons) (11) 19.1 % 5% Shareholders: Common Stock Michael Reger (12) 34.4 % Common Stock Anne Cordani (13) 7.7 % Applicable percentages are based on 17,306,674 shares outstanding, adjusted as required by rules of the SEC. Beneficial ownership is determined under the rules of the SEC and generally includes voting or investment power with respect to securities. Shares of common stock subject to options, warrants and convertible notes currently exercisable or convertible, or exercisable or convertible within 60 days are deemed outstanding for computing the percentage of the person holding such securities but are not deemed outstanding for computing the percentage of any other person. Unless otherwise indicated in the footnotes to this table, GelTech believes that each of the shareholders named in the table has sole voting and investment power with respect to the shares of common stock indicated as beneficially owned by them.The table includes only vested options and warrants or options and warrants that will vest and become exercisable within 60 days. 40 Mr. Cordani is Chairman of the Board and ChiefExecutive Officer. Shares are held with Mr. Cordani’s wife as tenants by the entirety. Includes 326,000 shares of common stock issuable upon exercise of options. Also includes 15,000 shares of common stock held by an adult child of Mr. Cordani. Mr. Cordani disclaims beneficial ownership of these securities and this disclosure shall not be deemed an admission that he is the beneficial owner of either the securities held in the trust or shares held by his children. Mr. Michael Cordani, our Chief Executive Officer, and Mr. Peter Cordani are trustees of three trusts which own 283,693 shares of GelTech. Members of the Cordani family are beneficiaries of the trusts. Mr. Ingarra is a director and President. Includes 425,000 shares issuable upon exercise of options. Mr. Peter Cordani is a director and Chief Technology Officer. Includes shares held by North Carolina River Ridge II LLC, a company managed by Mr. Peter Cordani. It owns 512,201 shares of common stock. Thus, under SEC rules, Mr. Peter Cordani is considered the beneficial owner as explained in Note (1). Also includes 360,008 shares issuable upon exercise of options. Mr. Eisenberg is a director. Representsshares issuable upon exercise of options. Mr. Marchese is a director. Includes 63,370 shares held by a limited partnership of which Mr. Marchese is the general partner. Mr. Mass is a director.Represents shares of common stock. Mr. O’Connell is a director. Includes 474,058 shares issuable upon exercise of warrants exercisable at $1.50 per share. Also includes 100,000 shares issuable upon exercise of options. Includes: (i) 95,241 shares jointly held by Mr. O’Connell and his wife, (ii) 583,215 shares held by the Phil D. O’Connell, Jr. Revocable Trust, of which Mr. O’Connell is the trustee, (iii) 10,000 shares held by Mr. O’Connell’s wife and (iv) 60,500 shares held in trusts for Mr. O’Connell’s children, of which Mr. O’Connell is the trustee. Mr. O’Connelldisclaims beneficial ownership of the securities held by his wife and this disclosure shall not be deemed an admission that he is the beneficial owner of the securities held by his wife. Includes our Chief Financial Officer who is not a Named Executive Officer as defined under SEC rules and regulations. Includes 453,303 five-year warrants of which (i) 303,303 are exercisable at $1.00 per share and (ii) 150,000 are exercisable at $1.50 per share. Address is 777 Yamato Road, Suite 300, Boca Raton, Florida 33431. Includes 15,000 shares of common stock held in trust, of which Mrs. Anne Cordani is the trustee. Also includes 1,000 shares issuable upon exercise of options. Mrs. Cordani is the mother of Michael Cordani, our Chief Executive Officer and Peter Cordani, our Chief Technology Officer. Address is 1460 Park Lane South, Suite 1 Jupiter, Florida 33458. 41 RELATED PERSON TRANSACTIONS In addition to Michael and Peter Cordani, the following related parties are employed at GelTech: · Michael Cordani’s wife as a bookkeeper at $1,000 per week, · Michael and Peter Cordani’s father is employed as a researcher at $1,000 per week, and · Michael and Peter Cordani’s mother as a receptionist at $600 per week. Peter Cordani’s son was employed as an Internet marketer and was paid $12 per hour, he is no longer employed by GelTech. We believe all of these salaries are at or are below the going rate of what such services would cost on the open market. On March17, 2008, we entered into a one-year Consulting Services Agreement with WSR Consulting, Inc. which requires WSR to provide accounting and finance services including providing a Chief Financial Officer.Mr.Michael Hull has been acting as our Chief Financial Officer since that time on behalf of WSR.We pay WSR $5,000 per month for part-time services.As of July21, 2008, we hired another company, whose shareholder is a 50% shareholder of WSR, to provide investor relations services including issuing a research report and issue periodic reports about GelTech.We paid this company $3,000 per month for the first three months and $5,000 thereafter until we terminated the Investor Relations Agreement in March 2010.We also issued it 35,000 shares of restricted common stock and granted it piggyback registration rights.In connection with the Purchase Agreement with Lincoln Park, WSR has waived these piggyback registration rights. Until August 2008, GelTech outsourced its marketing function to a third-party marketing company.Mr. Joseph Ingarra, our President, formerly lived with an employee of the marketing company.In July and August 2008, GelTech incurred charges of $52,000 from the marketing company.We no longer employ the services of this marketing company. In August2008 and September2008, GelTech entered into two revolving line of credit agreements which permitted GelTech to borrow up to $4,000,000 and $1,000,000 from Mr.Michael Reger, its largest shareholder.In November2008 and April2009, GelTech received advances totaling $773,000 under the $1,000,000 line of credit.In February2009, GelTech borrowed $250,000 under the $4,000,000 revolving line of credit agreement in two separate fundings.These credit facilities, as described below, were cancelled in May2009. On May29, 2009, we entered into a Credit Enhancement and Financing Security Agreement or the 2009 Loan Agreement with Mr. Reger.Also on May29, 2009, GelTech entered into a $2,500,000 Revolving Line of Credit Agreement or Credit Agreement and borrowed $1,550,000 under the Credit Agreement.Advances under the Credit Agreement is being used for working capital, acquisition of inventory and to repay $1,058,943 due under the $1,000,000 and $4,000,000 credit facilities previously entered into with Mr.Reger.The Revolving Promissory Note executed by GelTech and delivered to Mr.Reger permits GelTech to borrow up to $2,500,000.Interest is due monthly on the 20th day of each month beginning June20, 2009 and the principal and all accrued interest was due on May29, 2010.On May 20, 2010, GelTech and Mr. Reger extended the loan until May 19, 2011.Additionally, GelTech must pay down the loan to a zero balance for a period of 30 consecutive days.This was required in the previous line of credit but the lender did not compel GelTech to do so.As of the date of this prospectus, we have borrowed a total of approximately $2,450,000. As consideration for the extension, Mr. Reger was paid $60,000 and was issued 150,000 shares of GelTech's common stock and 150,000 two-year warrants exercisable at $1.50 per share. On May29, 2009, GelTech and Mr.Reger entered into a Loan Cancellation Agreement by which the $1,058,943 due under the 2008 loans was repaid and the 2008 agreement was cancelled.This $1,058,943 sum is part of the $1,550,000 borrowed by GelTech.As consideration for entering into this 2009 Agreement, Mr.Reger was paid $60,000 and issued 150,000 shares of GelTech’s common stock. Mr. Reger has piggyback registration rights which he waived with respect to this offering. Jerome Eisenberg, a director of GelTech, is the Chief Executive Officer of a company that was specifically formed to distribute FireIce® internationally.As of the date of this prospectus, no sales of FireIce® have been made by this company. 42 THE LINCOLN PARK TRANSACTION On September 1, 2010, we executed the Purchase Agreement and the Registration Rights Agreement with Lincoln Park. Pursuant to the Purchase Agreement, Lincoln Park purchased 200,000 shares of our common stock together with warrants to purchase 200,000 shares at an exercise price of $1.25 per share for $200,000.Additionally, under the Purchase Agreement, we have the right to sell to Lincoln Park up to an additional $4.8 million of our common stock (in addition to the shares already sold) at our option as described below. The original Purchase Agreement dated September 1, 2010 was amended as of October29, 2010 to make clear that Lincoln Park does not have the right to terminate the Purchase Agreement upon the occurrence of an Event of Default. Pursuant to the Registration Rights Agreement, we are filing this registration statement that includes this prospectus with the Securities and Exchange Commission, or the SEC, covering the shares that have been issued or may be issued to Lincoln Park under the Purchase Agreement.We do not have the right to commence any sales of our shares to Lincoln Park (other than the initial purchase discussed below) until the SEC has declared effective the registration statement of which this prospectus is a part. Thereafter, over approximately 30 months, we have the right to direct Lincoln Park to purchase up to $4.8 million of our common stock (assuming this prospectus is effective) in amounts up to $500,000 as often as every two business days under certain conditions, provided that the total dollar amount of shares that we may sell to Lincoln Park shall not exceed $5,000,000. The purchase price of the shares will be based on the market prices of our shares immediately prior to the time of sale as computed under the Purchase Agreement without any fixed discount.We may at any time in our sole discretion terminate the Purchase Agreement without fee, penalty or cost upon notice to Lincoln Park.We issued 75,000 shares of our stock to Lincoln Park as a commitment fee for entering into the Purchase Agreement, and are required to issue up to an additional 225,000 shares pro rata if and when we sell shares to Lincoln Park under the Purchase Agreement. As ofNovember 17 ,2010, there were 17,306,674 shares outstanding (7,997,050 shares held by non-affiliates) which includes the 275,000 shares offered by Lincoln Park pursuant to this Prospectus which we have issued.2,500,000 shares are offered hereby consisting of 200,000 shares that we have sold to Lincoln Park for $200,000, 2,000,000 additional shares that we may sell to Lincoln Park, 75,000 shares we have issued as a commitment fee, and 225,000 shares that we may issue as a commitment fee pro rata as up to $5,000,000 of our stock purchased by Lincoln Park.If all of the 2,500,000 shares offered by Lincoln hereby were issued and outstanding as of the date hereof, such shares would represent 12.8% of the total common stock outstanding or 24.5% of the non-affiliates shares outstanding, as adjusted, as of the date hereof.The number of shares ultimately offered for sale by Lincoln Park is dependent upon the number of shares that we sell to Lincoln Park under the Purchase Agreement. Purchase of Shares Under The Purchase Agreement Under the Purchase Agreement, on any business day selected by us and as often as every two business days, we may direct Lincoln Park to purchase $30,000 of our common stock (subject to the $1.00 minimum purchase price being met).The purchase price per share is equal to the lesser of: ● the lowest sale price of our common stock on the purchase date; or ● the average of the three lowest closing sale prices of our common stock during the 12 business days prior to the date that notice is received by Lincoln Park. 43 The purchase price will be equitably adjusted for any reorganization, recapitalization, non-cash dividend, stock split, or other similar transaction occurring during the business days used to compute the purchase price.In addition to the $30,000 purchase amount, GelTech may accelerate the amounts of the purchases. The price at which Lincoln would purchase accelerated amounts of our stock will be the lesser of (i) the lowest sale price of our common stock on the purchase date and (ii) the lowest purchase price (as described above) during the previous 10 business days prior to the purchase date. The actual amount of money we can receive from Lincoln Park every two-business days will be based upon the price of our common stock, as follows: PRICE PER SHARE AMOUNT OF MONEY $1.00 - $1.39 $1.40 - $1.79 $1.80 - $2.99 $3.00 - $3.99 $4.00 or Higher The actual number of shares we sell will be determined by dividing the payment to us by the actual purchase price per share. Minimum Purchase Price Under the Purchase Agreement, we have set a minimum purchase price of $1.00.We will not sell to Lincoln Park shares of common stock below $1.00. Specifically, Lincoln Park shall not have the right or the obligation to purchase shares of our common stock on any business day that the market price of our common stock is below $1.00. Events of Default The Purchase Agreement contains a number of events constituting an “Event of Default”, including: ● while any registration statement is required to be maintained effective pursuant to the terms of the Registration Rights Agreement, the effectiveness of the registration statement (including, without limitation, the issuance of a stop order) or is unavailable to Lincoln Park for sale of our common stock offered hereby and such lapse or unavailability continues for a period of 30 consecutive business days or for more than an aggregate of 60 business days in any 365-day period; ● suspension by our principal market of our common stock from trading for a period of three consecutive business days; ● the delisting of our common stock from our principal market provided our common stock is not immediately thereafter trading on the OTC Bulletin Board or any national securities exchange; ● our transfer agent’s failure for five business days to issue to Lincoln Park shares of our common stock which Lincoln Park is entitled to under the Purchase Agreement; ● any material breach of the representations or warranties or covenants contained in the purchase agreement or any related agreements which has or which could have a material adverse effect on us subject to a cure period of five business days; or ● any participation in insolvency or bankruptcy proceedings by or against us. Generally, in the event of insolvency or bankruptcy proceedings by or against us, the Purchase Agreement will terminate. 44 Our Termination Rights We have the unconditional right at any time for any reason to give notice to Lincoln Park terminating the Purchase Agreement without any cost to us. No Short-Selling or Hedging by Lincoln Park Lincoln Park has agreed that neither it nor any of its affiliates shall engage in any direct or indirect short-selling or hedging of our common stock during any time prior to the termination of the Purchase Agreement. Effect of Performance of the Purchase Agreement on Our Shareholders All shares of common stock that are registered in this offering are expected to be freely tradable.It is anticipated that shares registered in this offering will be sold over a period of up to 30 months from the date of this prospectus.The sale by Lincoln Park of a significant amount of shares registered in this offering at any given time could cause the market price of our common stock to decline and to be highly volatile.Lincoln Park may ultimately acquire all, some or none of the shares of common stock not yet issued but registered in this offering.After it has acquired such shares, it may sell all, some or none of such shares. Therefore, sales to Lincoln Park by us under the Purchase Agreement may result in substantial dilution to the interests of other holders of our common stock. However, we have the right to control the timing and amount of any sales of our shares to Lincoln Park and the Purchase Agreement may be terminated by us at any time at our discretion without any cost to us. In connection with entering into the Purchase Agreement, we authorized the sale to Lincoln Park of up to $5.0 million of our common stock exclusive of the 300,000 commitment shares issued, orto be issued, and the 200,000 shares underlying the warrants issued. The commitment shares that may be issued are a part of this offering.We have the right to terminate the agreement without any payment or liability to Lincoln Park at any time, including in the event that all $5,000,000 is sold to Lincoln Park. The number of shares ultimately offered for sale by Lincoln Park under this prospectus is dependent upon the number of shares purchased by Lincoln Park under the Purchase Agreement.The following table sets forth the amount of proceeds we would receive from Lincoln Park from the sale of shares at varying purchase prices: Assumed Average Purchase Price Number of Registered Shares to be Issued if Full Purchase (1)(2) Percentage of Outstanding Shares After Giving Effect to the Issuance to Lincoln Park(3) Additional Proceeds from the Sale of Registered Shares to Lincoln Park Under the Purchase Agreement $1.00 (4) 10.79% $1.11 (5) 2,104,063 10.84% 2,220,000 11.14% 9.54% 7.61% Although the Purchase Agreement provides that we may sell up to $5,000,000 of our common stock to Lincoln Park, we are only registering 2,000,000 shares to be purchased thereunder (not including the initial 200,000 shares already purchased), which may or may not cover all such shares purchased by them under the Purchase Agreement, depending on the purchase price per share. As a result, we have included in this column only those shares which are registered in this offering. 45 The number of registered shares to be issued includes the additional commitment shares issuable to Lincoln Park (but not the initial commitment shares), and no proceeds will be attributable to such commitment shares. The denominator is based on 17,306,674 shares outstanding, and includes the 275,000 shares previously issued to Lincoln Park and the number of shares set forth in the adjacent column which includes the commitment fee issued pro rata up to the additional $4,800,000 of our stock if purchased by Lincoln Park. The numerator is based on the number of shares issuable under the Purchase Agreement at the corresponding assumed purchase price set forth in the adjacent column. Under the Purchase Agreement, GelTech may not sell and Lincoln Park cannot purchase any shares in the event the price of our stock is below $1.00. The closing price of our common stockon November 16 , 2010. SELLING SHAREHOLDER The shares of common stock being offered by the selling shareholder are those previously issued or to be issued to Lincoln Park under the Purchase Agreement.We are registering the shares of common stock in order to permit the selling shareholder to offer the shares for resale from time to time.Except for the ownership of the shares of common stock and warrants issued pursuant to the Purchase Agreement, Lincoln Park has not had any material relationship with us within the past three years. We do not know when or in what amounts Lincoln Park may offer shares for sale.Lincoln Park may not sell any or all of the shares offered by this prospectus.Because Lincoln Park may offer all or some of the shares, and because there are currently no agreements, arrangements or understandings with respect to the sale of any of the shares, we cannot estimate the number of the shares that will be held by Lincoln Park after completion of the offering.However, for purposes of this table, we have assumed that, after completion of the offering, all of the shares covered by this prospectus will be sold by Lincoln Park. The following table presents information regarding Lincoln Park.The information concerning beneficial ownership has been taken from our stock transfer records and information provided by Lincoln Park. Selling Shareholder Shares Beneficially Owned Before Offering Percentage of Outstanding Shares Beneficially Owned Before Offering Shares to be Sold in the Offering Assuming GelTech Issues Maximum No. ofShares in the Offering Percentage of Outstanding Shares Beneficially Owned After Offering Lincoln Park Capital Fund, LLC (1) 2.8%(2) * * Less than 1%. Josh Scheinfeld and Jonathan Cope, the principals of Lincoln Park, are deemed to be beneficial owners of all of the shares of common stock owned by Lincoln Park. Messrs. Scheinfeld and Cope have shared voting and disposition power over the shares being offered under this prospectus. 46 Represents: (i) 275,000 shares of our common stock which have been previously issued to Lincoln Park under the Purchase Agreement, consisting of 200,000 shares purchased by Lincoln Park and 75,000 shares we issued to Lincoln Park as a commitment fee and (ii) 200,000 shares of common stock issuable upon the exercise of warrants, which are not being registered on this registration statement. Although the Purchase Agreement provides what we may sell up to $5,000,000 of our common stock to Lincoln Park, we are only registering 2,500,000 shares issued or issuable under the Purchase Agreement on this registration statement. This amount includes: (i) 2,000,000 shares issuable under the Purchase Agreement that we may at our discretion elect to issue to Lincoln Park, (ii) 300,000 shares as a commitment fee, of which 75,000 have already been issued, and (iii) 200,000 shares purchased by Lincoln Park which have been issued. Lincoln Park does not beneficially own any such shares that may be issued by us at our sole discretion and such shares are not included in determining the percentage of shares beneficially owned before the offering. Represents 200,000 shares of common stock issuable upon the exercise of warrants. The shares of common stock issuable upon exercise and the warrants are not being registered on this registration statement. DESCRIPTION OF SECURITIES We are authorized to issue 50,000,000 shares of common stock, par value $0.001 per share, and 5,000,000 shares of preferred stock, par value $0.001 per share. As of November 17 , 2010, we had 17,306,674 shares of common stock and no shares of preferred stock were outstanding. Common Stock The holders of common stock are entitled to one vote per share on all matters submitted to a vote of shareholders, including the election of directors. There is no cumulative voting in the election of directors. The holders of common stock are entitled to any dividends that may be declared by the board of directors out of funds legally available for payment of dividends subject to the prior rights of holders of preferred stock and any contractual restrictions we have against the payment of dividends on common stock. In the event of our liquidation or dissolution, holders of common stock are entitled to share ratably in all assets remaining after payment of liabilities and the liquidation preferences of any outstanding shares of preferred stock. Holders of common stock have no preemptive rights and have no right to convert their common stock into any other securities. Preferred Stock We are authorized to issue 5,000,000 shares of $0.001 par value preferred stock in one or more series with such designations, voting powers, if any, preferences and relative, participating, optional or other special rights, and such qualifications, limitations and restrictions, as are determined by resolution of our board of directors. The issuance of preferred stock may have the effect of delaying, deferring or preventing a change in control of our company without further action by shareholders and could adversely affect the rights and powers, including voting rights, of the holders of common stock. In certain circumstances, the issuance of preferred stock could depress the market price of the common stock. Warrants We issued to Lincoln Park 200,000 warrants exercisable at $1.25 per share over a five year period.The shares underlying these warrants are not being registered under this registration statement.The warrants contain a conversion cap on the warrants which precludes Lincoln Park from exercising the warrants if it would beneficially own more than 4.99% of our outstanding shares after the issuance of the shares upon exercise.The warrants contain certain anti-dilution rights with respect to stock dividends, stock splits and rights offerings.Additionally, the warrants contain cashless exercise rights. 47 Anti-takeover Effects of Delaware Law We are subject to the “business combination” provisions of Section 203 of the Delaware General Corporation Law.In general, such provisions prohibit a publicly-held Delaware corporation from engaging in various “business combination” transactions such as a merger with any interested shareholder which includes, a shareholder owning 15% of a corporation’s outstanding voting securities, for a period of three years after the date in which the person became an interested shareholder, unless: ● The transaction is approved by the corporation’s Board prior to the date the shareholder became an interested shareholder; ● Upon closing of the transaction which resulted in the shareholder becoming an interested shareholder, the shareholder owned at least 85% of the shares of stock entitled to vote generally in the election of directors of the corporation outstanding excluding those shares owned by persons who are both directors and officers and specified types of employee stock plans; or ● On or after such date, the business combination is approved by the Board and at least 66 2/3% of outstanding voting stock not owned by the interested shareholder. A Delaware corporation may opt out of Section 203 with either an express provision in its original Certificate of Incorporation or an amendment to its Certificate of Incorporation or Bylaws approved by its shareholders.We have not opted out of this Statute.This Statute could prohibit, discourage or delay mergers or other takeover attempts to acquire us. Dividends We have not paid dividends on our common stock since inception and do not plan to pay dividends on our common stock in the foreseeable future. Transfer Agent We have appointed Transfer Online, Inc. of Portland, Oregon is acting as our stock transfer agent. Their contact information is: lder, 2nd Floor, Portland, OR 97204, phone number (503) 227-2950, facsimile (503) 227-6874, www.transferonline.com . PLAN OF DISTRIBUTION The common stock offered by this prospectus is being offered by Lincoln Park, the selling shareholder.The common stock may be sold or distributed from time to time by the selling shareholder directly to one or more purchasers or through brokers, dealers, or underwriters who may act solely as agents at market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or at fixed prices, which may be changed.The sale of the common stock offered by this Prospectus may be effected in one or more of the following methods: ● ordinary brokers’ transactions; ● transactions involving cross or block trades; ● through brokers, dealers, or underwriters who may act solely as agents; ● “at the market” into an existing market for the common stock; ● in other ways not involving market makers or established business markets, including direct sales to purchasers or sales effected through agents; ● in privately negotiated transactions; or ● any combination of the foregoing. 48 In order to comply with the securities laws of certain states, if applicable, the shares may be sold only through registered or licensed brokers or dealers.In addition, in certain states, the shares may not be sold unless they have been registered or qualified for sale in the state or an exemption from the registration or qualification requirement is available and complied with. Brokers, dealers, underwriters, or agents participating in the distribution of the shares as agents may receive compensation in the form of commissions, discounts, or concessions from the selling shareholder and/or purchasers of the common stock for whom the broker-dealers may act as agent.The compensation paid to a particular broker-dealer may be less than or in excess of customary commissions. Lincoln Park is an “underwriter” within the meaning of the Securities Act. Neither we nor Lincoln Park can presently estimate the amount of compensation that any agent will receive.We know of no existing arrangements between Lincoln Park, any other shareholder, broker, dealer, underwriter, or agent relating to the sale or distribution of the shares offered by this Prospectus.At the time a particular offer of shares is made, a prospectus supplement, if required, will be distributed that will set forth the names of any agents, underwriters, or dealers and any compensation from the selling shareholder, and any other required information. We will pay all of the expenses incident to the registration, offering, and sale of the shares to the public other than commissions or discounts of underwriters, broker-dealers, or agents.We have also agreed to indemnify Lincoln Park and related persons against specified liabilities, including liabilities under the Securities Act. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers, and controlling persons, we have been advised that in the opinion of the SEC this indemnification is against public policy as expressed in the Securities Act and is therefore, unenforceable. Lincoln Park and its affiliates have agreed not to engage in any direct or indirect short selling or hedging of our common stock during the term of the Purchase Agreement. We have advised Lincoln Park that while it is engaged in a distribution of the shares included in this Prospectus it is required to comply with Regulation M promulgated under the Securities Exchange Act of 1934.With certain exceptions, Regulation M precludes the selling shareholder, any affiliated purchasers, and any broker-dealer or other person who participates in the distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase any security which is the subject of the distribution until the entire distribution is complete.Regulation M also prohibits any bids or purchases made in order to stabilize the price of a security in connection with the distribution of that security.All of the foregoing may affect the marketability of the shares offered hereby this Prospectus. This offering will terminate on the date that all shares offered by this Prospectus have been sold by Lincoln Park. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling GelTech pursuant to the foregoing provisions, we have been informed that in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. 49 LEGAL MATTERS The validity of the securities offered hereby will be passed upon for us by Harris Cramer LLP, West Palm Beach, Florida.Attorneys employed by Harris Cramer beneficially ownapproximately 55,000 shares of our common stock. EXPERTS The consolidated financial statements appearing in this prospectus and registration statement for theyears ended June 30 , 2010 and 2009 have been audited by Salberg & Company, P.A., an independent registered public accounting firm, as set forth in their reports appearing elsewhere herein, and are included in reliance upon such report given on the authority of such firm as experts in accounting and auditing. ADDITIONAL INFORMATION We have filed with the SEC a registration statement on Form S-1, including the exhibits, schedules, and amendments to this registration statement, under the Securities Act with respect to the shares of common stock to be sold in this offering.This prospectus, which is part of the registration statement, does not contain all the information set forth in the registration statement.For further information with respect to us and the shares of our common stock to be sold in this offering, we make reference to the registration statement. We are an Exchange Act reporting company and are required to file periodic reports on Form 10-K and 10-Q and current reports on Form 8-K.You may read and copy all or any portion of the registration statement or any other information, which we file at the SEC’s public reference room at treet, N.E., Washington, DC 20549, on official business days during the hours of 10:00 AM to 3:00 PM. You can request copies of these documents, upon payment of a duplicating fee, by writing to the SEC.Please call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference rooms.Also, the SEC maintains an internet site that contains reports, proxy and information statements, and other information that we file electronically with the SEC, including the registration statement.The website address is www.sec.gov. 50 INDEX Page Financial Statements Condensed Consolidated Balance Sheets – September 30, 2010 (unaudited) and June 30, 2010 F-2 Condensed Consolidated Statements of Operations for the three months ended September 30, 2010 and 2009 (unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2010 and 2009 (unaudited) F-4 Notes to Condensed Consolidated Financial Statements (unaudited) F-5 Page Report of Salberg & Company, P.A., Independent Registered Public Accounting Firm F-16 Consolidated Balance Sheets at June 30, 2010 and 2009 F-17 Consolidated Statements of Operations for the years ended June 30, 2010 and 2009 F-18 Consolidated Statements of Changes in Stockholders’ Equity for the years ended June 30, 2010 and 2009 F-19 Consolidated Statements of Cash Flows for the years ended June 30, 2010 and 2009 F-20 Notes to Consolidated Financial Statements F-21 F-1 GELTECH SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS As of September 30, As of June 30, (Unaudited) ASSETS Cash and cash equivalents $ $ Accounts receivable trade, net Inventories Prepaid consulting - Prepaid expenses and other current assets Total current assets Furniture, fixtures and equipment, net Prepaid consulting - Debt issue costs, net Deposits $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Accounts payable $ $ Accrued expenses Line of credit Insurance premium finance contract Total current liabilities Total liabilities Commitments and contingencies (Note 6) Stockholder's equity (deficit) Preferred stock: $0.001 par value; 5,000,000 shares authorized; no shares issued and outstanding - - Common stock: $0.001 par value; 50,000,000 shares authorized; 16,925,720 issued and 80,000 issuable at September 30, 2010 and 16,538,200 shares issued and outstanding as of June 30, 2010 Additional paid in capital Accumulated deficit ) ) Total stockholders'equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 GELTECH SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, Sales $ $ Cost of goods sold Gross profit Operating expenses: Selling, general and administrative expenses Research and development Total operating expenses Loss from operations ) ) Other income (expense) Interest income 12 Interest expense ) ) Other expense - - Total other income (expense) ) ) Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-3 GELTECH SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended September 30, Cash flows from operating activities Reconciliation of net loss to net cash used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of debt issuance costs Amortization of prepaid consulting - Stock option compensation expense Changes in operatingassets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets Deposits and other assets ) Accounts payable Related party payable - ) Accrued expenses ) Net cash used in operating activities ) ) Cash flows from Investing Activities Purchases of equipment ) ) Net cash provided by (used in) investing activities ) ) Cash flows from Financing Activities Payments on Insurance Finance Contract ) ) Proceeds from sale of stock and warrants, net of expenses - Proceeds from revolving line of credit, net - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - beginning Cash and cash equivalents - ending $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $
